Exhibit 10.3

PUBLIX SUPER MARKETS, INC.

EMPLOYEE STOCK OWNERSHIP PLAN

AMENDED AND RESTATED

AS OF JANUARY 1, 2007



--------------------------------------------------------------------------------

PUBLIX SUPER MARKETS, INC.

EMPLOYEE STOCK OWNERSHIP PLAN

AMENDED AND RESTATED

AS OF JANUARY 1, 2007

Table of Contents

 

Article

  

Title

   Page I    Definitions    1 II    Amendment and Restatement and Name of the
Plan    14 III    Purpose of the Plan and the Trust    14 IV    Plan
Administrator    15 V    Eligibility and Participation    19 VI    Contributions
to the Trust    20 VII    Participants’ Accounts and Allocation of Contributions
   21 VIII    Benefits Under the Plan    28 IX    Payment of Benefits, Put
Option and Right of First Refusal    33 X    Diversification Distributions    40
XI    Hardship Withdrawals    42 XII    Trust Fund    44 XIII    Expenses of
Administration of the Plan and the Trust Fund    44 XIV    Amendment and
Termination    45 XV    Miscellaneous    46



--------------------------------------------------------------------------------

PUBLIX SUPER MARKETS, INC.

EMPLOYEE STOCK OWNERSHIP PLAN

AMENDED AND RESTATED

AS OF JANUARY 1, 2007

The Publix Super Markets, Inc. Employee Stock Ownership Plan, commonly known as
the Publix PROFIT Plan, originally adopted as of October 1, 1974, as a stock
bonus plan with employee stock ownership plan features, is hereby amended and
restated this 22nd day of January, 2008, but is effective for all purposes as of
January 1, 2007, except as may be otherwise noted herein, by Publix Super
Markets, Inc. (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company has previously adopted the Publix Super Markets, Inc.
Employee Stock Ownership Plan, which has been amended from time to time (as
amended to date, the “Plan”); and

WHEREAS, the Company is authorized and empowered to amend the Plan further; and

WHEREAS, the Company has determined that it is advisable and in the best
interests of the Participants to amend and restate the Plan to reflect statutory
and regulatory modifications and to make other desired changes.

NOW, THEREFORE, the Plan is hereby amended and restated in its entirety to read
as follows:

ARTICLE I

Definitions

1.1 “Account” or “Accounts” shall mean, as required by the context, the entire
amount held from time to time for the benefit of any one Participant, or the
portion thereof attributable to a Participant’s Company Stock Account and/or
Other Investments Account established pursuant to section 7.2 with respect to
Employer contributions made pursuant to Article VI, and shall include amounts
credited to the account of a Participant under the terms of the Publix Super
Markets, Inc. Profit Sharing Plan at the time of the merger of that plan with
this Plan effective as of the close of business on December 31, 1999.

1.2 “Administrator” shall mean the Plan Administrator.

1.3 “Affiliate” shall mean, with respect to an Employer, any corporation other
than such Employer that is a member of a controlled group of corporations,
within the meaning of Section 414(b) of the Code, of which such Employer is a
member; all other trades or businesses



--------------------------------------------------------------------------------

(whether or not incorporated) under common control, within the meaning of
Section 414(c) of the Code, with such Employer; any service organization other
than such Employer that is a member of an affiliated service group, within the
meaning of Section 414(m) of the Code, of which such Employer is a member; any
other organization that is required to be aggregated with such Employer under
Section 414(o) of the Code; and, for purposes of determining Hours of Service
and Years of Service in Plan Years beginning before January 1, 1993, Publix Food
Stores, Inc. and Publix Market, Inc. For purposes of determining the limitations
on Annual Additions, the special rules of Section 415(h) of the Code shall
apply.

1.4 “Anniversary Date” shall mean the date on which an Employee first had an
Hour of Service (or, except as otherwise provided in Department of Labor
Regulation Section 2530.200b-4(b), first had an Hour of Service following a One
Year Break in Service which occurred as a result of a separation from
employment) or any succeeding anniversary thereof.

1.5 “Annual Additions” shall mean, with respect to each Limitation Year
beginning after December 31, 1986, the sum of:

(a) the amount of Employer contributions (including elective contributions made
in accordance with Section 401(k) of the Code, other than amounts distributed as
“excess deferrals” in accordance with Treasury Regulation
Section 1.402(g)-1(e)(2) or (3)) allocated to the Participant under any defined
contribution plan maintained by an Employer or an Affiliate;

(b) the amount of the Employee’s contributions (other than rollover
contributions, if any) to any contributory defined contribution plan maintained
by an Employer or an Affiliate;

(c) any forfeitures separately allocated to the Participant under any defined
contribution plan maintained by an Employer or an Affiliate;

(d) if the Participant is a Key Employee during the current Plan Year or the
preceding Plan Year, any contributions allocated to an individual account on
behalf of such Participant under Section 419A(d)(2) of the Code; provided,
however, that the contributions subject to this subsection shall not be subject
to the limitation of section 7.7(a)(2); and

(e) effective January 1, 2008, contributions allocated pursuant to Code
Section 415(l)(1) to any individual medical benefit account that is part of a
pension or annuity plan established pursuant to Section 401(h) of the Code;
provided, however, that the contributions subject to this subsection shall not
be subject to the limitation of section 7.7(a)(2).

1.6 “Board of Directors” and “Board” shall mean the board of directors of the
Company or, when required by the context, the board of directors of an Employer
other than the Company.

 

2.



--------------------------------------------------------------------------------

1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute. References to a specific section of the Code shall include
references to any successor provisions.

1.8 “Company” shall mean Publix Super Markets, Inc. and its successors.

1.9 “Company Stock Account” shall mean an account established pursuant to
section 7.2 with respect to Employer contributions invested in Employer
Securities and adjustments thereto.

1.10 (a) “Compensation” shall mean, with respect to a Participant, the wages,
salaries, fees for professional services, and other amounts received (without
regard to whether the amount is paid in cash) to such Participant by an
Employer, including, but not limited to, tips received by such Participant, for
personal services actually rendered in the course of employment with an Employer
to the extent that the amounts are includible in gross income, as well as
amounts that would be included in wages but for an election under Sections 125,
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b) of the Code, but shall not
include amounts realized from the exercise of a nonstatutory stock option (an
option other than a statutory stock option as defined in Treasury Regulation
Section 1.421-1(b)) or when restricted stock or other property either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture,
amounts realized from the sale, exchange or other disposition of stock acquired
under a statutory stock option (as defined in Treasury Regulation
Section 1.421-1(b)), and other amounts that receive special tax benefits (such
as premiums for group-term life insurance, but only to the extent that the
premiums are not includible in the gross income of the Employee and are not
salary reduction amounts that are described in Section 125 of the Code), and
also shall not include (even if such amounts are includible in gross income)
reimbursements or other expense allowances, fringe benefits (whether or not in
cash), moving expenses, deferred compensation and Employer-paid welfare
benefits.

(b) For purposes of making allocations of Employer contributions pursuant to
section 7.4 with respect to any Plan Year, no Compensation paid by an Employer
with respect to an Employee prior to the Employee’s first day of participation
in the Plan shall be taken into account.

(c) No Compensation in excess of $200,000 (as adjusted from time to time under
applicable law) shall be taken into account for any Employee.

1.11 “Direct Rollover” shall mean a payment of an Eligible Rollover Distribution
by the Plan to an Eligible Retirement Plan specified by the Distributee.

 

3.



--------------------------------------------------------------------------------

1.12 “Distributee” shall mean

(a) a Participant who is entitled to benefits payable as a result of his
retirement, disability or other severance of employment as provided in section
8.1, 8.2 or 8.3,

(b) a Participant’s surviving Eligible Spouse who is entitled to death benefits
payable pursuant to section 8.4,

(c) a Participant’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
entitled to benefits payable as provided by section 15.2(b), and

(d) effective January 1, 2008, an individual other than an Eligible Spouse who
is the designated beneficiary of a deceased Participant and who is thus entitled
to death benefits payable pursuant to Section 8.4.

1.13 “Diversification Election Period” shall mean, for Plan Years beginning on
or after October 1, 1987, the period of six (6) Plan Years beginning with the
Plan Year after the first Plan Year during which the Participant has attained
the age of fifty-five (55) years and has completed ten (10) years of
participation in the Plan.

1.14 “Effective Date” of this amended and restated Publix Super Markets, Inc.
Employee Stock Ownership Plan shall mean January 1, 2007.

1.15 “Eligibility Date” shall mean the Employee’s Anniversary Date immediately
following the completion of the Employee’s first Year of Service (as defined for
purposes of Article V).

1.16 “Eligible Retirement Plan” shall mean an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, a qualified trust described in Section 401(a) of the
Code, an annuity contract described in Section 403(b) of the Code, or an
eligible plan under Section 457(b) of the Code that is maintained by a state or
any agency or instrumentality of a state or political subdivision of a state
that agrees to separately account for amounts transferred into such plan from
this Plan, in each case provided that the account or plan accepts a
Distributee’s Eligible Rollover Distribution; provided, however, that effective
January 1, 2008, with respect to a nonspouse beneficiary, an Eligible Retirement
Plan shall mean an individual retirement account described in Section 408(a) of
the Code or an individual retirement annuity described in Section 408(b) of the
Code.

 

4.



--------------------------------------------------------------------------------

1.17 “Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of a Distributee, other than:

(a) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made

(1) for the life (or life expectancy) of the Distributee, or the joint lives (or
life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or

(2) for a specified period of ten years or more;

(b) any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; and

(c) any distribution on account of Hardship.

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax Employee
contributions that are not includible in gross income. However, such portion may
be transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution that is includible in gross income and the portion
of such distribution that is not so includible.

Notwithstanding the preceding provisions of this section, an Eligible Rollover
Distribution shall not include one or more distributions during a Plan Year if
the aggregate amount distributed during the Plan Year is less than $200 (as
adjusted from time to time under applicable law).

1.18 “Eligible Spouse” shall mean a Participant’s husband or wife, provided the
Participant and such husband or wife have been married throughout the one-year
period ending on the earlier of (a) the date payment of the Participant’s
benefit commences or (b) the date of the Participant’s death.

1.19 “Employee” shall mean any person employed by an Employer or an Affiliate;
provided, however, that the term “Employee” shall not include:

(a) a person who serves only as a director of an Employer;

(b) a member of a collective bargaining unit if retirement benefits were a
subject of good faith bargaining between such unit and an Employer;

(c) a nonresident alien who does not receive earned income from sources within
the United States; and

 

5.



--------------------------------------------------------------------------------

(d) any individual categorized by his Employer as an independent contractor or
leased employee, regardless of whether such person is subsequently determined to
satisfy the common law employee definition under any applicable law.

1.20 “Employer” shall mean the Company, Publix Alabama, LLC, and Publix Asset
Management Company, as well as any other subsidiary, related corporation, or
other entity that adopts this Plan with the consent of the Company.

1.21 “Employer Securities” shall mean common stock, any other type of stock or
any marketable obligation (as defined in Section 407(e) of ERISA) issued by the
Company or any Affiliate of the Company.

1.22 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute. References to a specific section of ERISA
shall include references to any successor provisions.

1.23 “Fair Market Value” shall mean, for purposes of the valuation of Employer
Securities, the closing price (or, if there is no closing price, then the
closing bid price) of such Employer Securities as reported on the Composite
Tape, or if not reported thereon, then such price as reported in the trading
reports of the principal securities exchange in the United States on which such
Employer Securities are listed, or if the Employer Securities are not listed on
a securities exchange in the United States, the mean between the dealer closing
“bid” and “ask” prices on the over-the-counter market as reported by the
National Association of Securities Dealers Automated Quotation System
(“NASDAQ”), or NASDAQ’s successor, or if not reported on NASDAQ, the fair market
value of the securities as determined in good faith and based on all relevant
factors; provided, however, that the Fair Market Value of Employer Securities
not readily tradable on an established securities market shall be determined by
an independent appraiser as required by Section 401(a)(28)(C) of the Code, and,
for purposes of sections 9.3, 9.6, 9.7, and 11.5, Fair Market Value shall mean
the independent appraiser’s latest appraisal that has been delivered to the
Company as of the date in question.

1.24 “Forfeitable Interest” shall mean, as of any date, the amount equal to the
percentage of a Participant’s Account balance or contribution that is not the
Participant’s Vested Interest.

1.25 “Forfeiture” shall mean an amount previously credited to one or more
Participants’ Forfeiture Suspense Accounts that has been forfeited pursuant to
the provisions of section 7.4(i), as well as any amount forfeited pursuant to
sections 6.6 and 9.9.

1.26 “Forfeiture Suspense Account” shall mean an account established pursuant to
section 7.2 and maintained as provided in section 7.4(i) with respect to a
Forfeitable Interest of a Participant who has incurred a One Year Break in
Service.

1.27 “Hardship” shall mean an immediate and heavy financial need of the
Participant for which a distribution from the Participant’s Vested Interest in
his Account is necessary to satisfy such need, as described in Article XI.

 

6.



--------------------------------------------------------------------------------

1.28 “Highly Compensated Employee” shall mean, with respect to any Plan Year:

(a) any Employee who:

(1) was a five percent (5%) owner of an Employer at any time during the Plan
Year or the preceding Plan Year; or

(2) for the preceding Plan Year, had Section 415 Compensation in excess of
$80,000 (as adjusted from time to time under applicable law); or

(b) any former Employee who separated from service (or was deemed to have
separated from service) prior to the Plan Year and performs no service for an
Employer during the Plan Year, but was an actively employed Highly Compensated
Employee in the Plan Year of his separation or any Plan Year ending on or after
the date he attained age fifty-five (55).

1.29 (a) “Hour of Service” shall mean

(1) an hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Employer or an Affiliate;

(2) an hour for which an Employee is paid, or entitled to payment, by an
Employer or an Affiliate on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), bereavement, lay-off, jury duty, military duty or leave of absence.
Notwithstanding the preceding,

(A) an hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed shall not
be credited under this section 1.29(a)(2) to the Employee if such payment is
made or due under a plan maintained solely for the purpose of complying with
applicable worker’s compensation, unemployment compensation or disability
insurance laws; and

(B) an hour shall not be credited for a payment which solely reimburses an
Employee for medical or medically related expenses incurred by the Employee;

(3) an hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer or an Affiliate; provided, however, that the
same Hour of Service shall not be credited both under section 1.29(a)(1),
1.29(a)(2) or 1.29(a)(5), as the case may be, and under this section 1.29(a)(3).
Crediting of an Hour of Service for back pay awarded or agreed to with respect
to periods described in section 1.29(a)(2) shall be subject to the limitations
set forth in that section;

 

7.



--------------------------------------------------------------------------------

(4) an hour for which an Employee is on an unpaid leave of absence or during a
similar approved time off period where the Employee is not paid, or entitled to
payment, by an Employer or Affiliate for such time, but only in the following
situations and subject to the following limitations:

(A) any time for which an Employee is on a Family Medical Leave Act of 1993
(“FMLA”) unpaid leave, which period shall not exceed twelve (12) weeks reduced
by any time for which the Employee receives sick pay from an Employer or an
Affiliate for the FMLA leave;

(B) any time for which an Employee is on an unpaid military leave, which period
shall not exceed twelve (12) weeks;

(C) any time for which an Employee is absent from work due to a worker’s
compensation injury, which period shall not exceed fifty-two (52) weeks reduced
by any time for which the Employee receives sick pay from an Employer or an
Affiliate for the absence; and

(D) effective July 1, 2007, any time for which an Employee is absent from work
for a reason related to domestic violence as set forth in Florida Statutes
Section 741.313; and

(5) an hour for which an Employee is absent from work, is not otherwise paid or
entitled to payment for such absence, but is receiving long-term disability
benefits under policies provided by the Employer or an Affiliate; provided,
however, that no more than 501 Hours of Service shall be credited under this
section 1.29(a)(5) to an Employee on account of any single continuous period
during which the Employee performs no duties and is eligible for Hours of
Service hereunder (whether or not such period occurs in a single Plan Year);
and, provided further, that if the Employee, solely by virtue of receiving such
long-term disability benefits, would otherwise be entitled to Hours of Service
under section 1.29(a)(2) for such absence, the Employee shall not receive Hours
of Service under section 1.29(a)(2) but shall instead receive Hours of Service
under this section 1.29(a)(5) subject to the limitations contained herein.

In determining Hours of Service under the foregoing section 1.29(a)(4) and
section 1.29(a)(5), Employees determined to be exempt by an Employer or an
Affiliate in accordance with the then current employment law shall be credited
with Hours of Service pro-rata based on forty-five (45) hours for a full payroll
period (one week), non-exempt, hourly-paid full-time Employees shall be credited
with Hours of Service pro-rata based on 40 hours for a full payroll period (one
week), and non-exempt, hourly-paid, part-time Employees shall be credited with
Hours of Service pro-rata based on a full payroll period equal to the average
hours worked by the Employee for an Employer or an Affiliate during the
fifty-two (52)

 

8.



--------------------------------------------------------------------------------

week payroll period immediately preceding the unpaid period for which Hours of
Service are being given hereunder; or in any case in which the Administrator is
unable to determine Hours of Service for a non-exempt, hourly-paid, part-time
Employee, such Employee shall be credited with Hours of Service pro-rata based
on forty (40) hours for a full payroll period. Notwithstanding the preceding, in
determining the average hours worked by a non-exempt, hourly-paid, part-time
Employee for an Employer or an Affiliate during the fifty-two (52) week payroll
period immediately preceding the unpaid period for which Hours of Service are
being given hereunder, hours worked by such Employee shall be deemed to be forty
(40) hours for any week ending prior to March 20, 2004.

The definition set forth in the foregoing sections 1.29(a)(1) through (3) is
subject to the special rules contained in Department of Labor Regulations
Sections 2530.200b-2(b) and (c), and any regulations amending or superseding
such Sections, which special rules are hereby incorporated in the definition of
“Hour of Service” by this reference.

(b) Notwithstanding the provisions of section 1.29(a), each Employee who was
employed by the Company, Publix Food Stores, Inc., or Publix Market, Inc. on
October 1, 1975, shall be credited with one thousand (1,000) Hours of Service
for each twelve (12) continuous months of service commencing with his most
recent employment commencement date prior to October 1, 1975, and ending
October 1, 1975. In addition, each such Employee shall be credited with forty
(40) Hours of Service for each week of employment during the period beginning on
his most recent Anniversary Date prior to October 1, 1975, and ending on
October 1, 1975.

(c)   (1) Notwithstanding the other provisions of this “Hour of Service”
definition, in the case of an Employee who is absent from work for any period by
reason of her pregnancy, by reason of the birth of a child of the Employee, by
reason of the placement of a child with the Employee in connection with the
adoption of such child by the Employee or for purposes of caring for such child
for a reasonable period beginning immediately following such birth or placement,
the Employee shall be treated as having those Hours of Service described in
section 1.29(c)(2).

(2) The Hours of Service to be credited to an Employee under the provisions of
section 1.29(c)(1) are the Hours of Service that otherwise would normally have
been credited to such Employee but for the absence in question or, in any case
in which the Plan is unable to determine such hours, eight (8) Hours of Service
per day of such absence; provided, however, that the total number of hours
treated as Hours of Service under this section 1.29(c) by reason of any such
pregnancy or placement shall not exceed 501 hours.

(3) The hours treated as Hours of Service under this section 1.29(c) shall be
credited only in the consecutive 12-month period beginning with the Employee’s
Anniversary Date in which the absence from work begins, if the crediting is
necessary to prevent a One Year Break in Service in such 12-month period or, in
any other case, in the immediately following 12-month period.

 

9.



--------------------------------------------------------------------------------

(4) Credit shall be given for Hours of Service under this section 1.29(c) solely
for purposes of determining whether a One Year Break in Service has occurred for
participation or vesting purposes; credit shall not be given hereunder for any
other purposes (including, without limitation, benefit accrual).

(5) Notwithstanding any other provision of this section 1.29(c), no credit shall
be given under this section 1.29(c) unless the Employee in question furnishes to
the Plan Administrator such timely information as the Administrator may
reasonably require to establish that the absence from work is for reasons
referred to in section 1.29(c)(1) and the number of days for which there was
such an absence.

1.30 “Investment Fund” shall mean an investment fund established under section
12.2 and attributable to Participants’ Other Investments Accounts, the combined
assets of which shall consist of the common investments (other than Employer
Securities) of all Participants other than those Participants who have
terminated employment and have elected to receive their distributable benefits
in the form of installment payments (as such payment option previously existed
in the Plan prior to November 1, 2005).

1.31 “Key Employee” shall mean any Employee or former Employee (including any
deceased Employee) of an Employer or an Affiliate who at any time during the
Plan Year that includes the determination date was an officer of an Employer or
nonparticipating Affiliate having annual compensation greater than $130,000 (as
adjusted from time to time under applicable law), a five-percent owner of an
Employer or nonparticipating Affiliate, or a one-percent owner of an Employer or
nonparticipating Affiliate having annual compensation of more than $150,000. For
this purpose, annual compensation means compensation within the meaning of
Section 415(c)(3) of the Code; and the determination date means the last day of
the Plan Year immediately preceding the Plan Year for which top-heaviness is to
be determined. The determination of who is a Key Employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.

1.32 “Limitation Year” shall mean the 12-month period ending on each
December 31.

1.33 “Non-Key Employee” shall mean, with respect to any Plan Year, an Employee
or former Employee who is not a Key Employee (including any such Employee who
formerly was a Key Employee).

1.34 “Normal Retirement Date” shall mean the date on which a Participant attains
the age of sixty (60) years.

 

10.



--------------------------------------------------------------------------------

1.35 “One Year Break in Service” shall mean a year beginning with an Employee’s
Anniversary Date in which an Employee has 500 or fewer Hours of Service, and it
shall be deemed to occur on the last day of any such year.

1.36 “Other Investments Account” shall mean an account established pursuant to
section 7.2 with respect to investments of Employer contributions in assets
other than Employer Securities, and adjustments thereto.

1.37 “Participant” shall mean any eligible Employee of an Employer who has
become a Participant under Article V of the Plan and shall include any former
employee of an Employer who became a Participant under the Plan and who still
has a balance in an Account under the Plan.

1.38 “Plan” shall mean the Publix Super Markets, Inc. Employee Stock Ownership
Plan as herein set forth, as it may be amended from time to time.

1.39 “Plan Administrator” shall mean the Company.

1.40 “Plan Year” shall mean the 12-month period ending on each December 31.

1.41 “Section 415 Compensation” shall include all wages within the meaning of
Section 3401(a) of the Code (for purposes of tax withholding at the source) paid
to a Participant from an Employer or Affiliate plus all other payments of
compensation to the Participant from an Employer or Affiliate (in the course of
the trade or business of the Employer or Affiliate) for which the Employer or
Affiliate is required to furnish the Participant a written statement under
Sections 6041(d), 6051(a)(3) and 6052 of the Code (and without regard to any
provisions under Section 3401(a) of the Code that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed), together with any amount that is contributed by an Employer
at the election of the Employee and that is not includible in the gross income
of the Employee under Sections 125, 132(f)(4), 401(k), 402(h), 403(b), or 457 of
the Code.

1.42 “Section 415 Suspense Account” shall mean an account established pursuant
to section 7.7(c) with respect to excess Annual Additions held for reallocation
in future Plan Years.

1.43 “Top Heavy Plan” shall mean this Plan if the aggregate account balances
(not including voluntary rollover contributions made by any Participant from an
unrelated plan) of the Key Employees and their beneficiaries for such Plan Year
exceed 60% of the aggregate account balances (not including voluntary rollover
contributions made by any Participant from an unrelated plan) for all
Participants and their beneficiaries. Such values shall be determined for any
Plan Year as of the last day of the immediately preceding Plan Year. The account
balances on any determination date shall include the aggregate distributions
made with respect to Participants under the Plan and any plan aggregated with
the Plan under Section 416(g)(2) of the Code during the one-year period ending
on such determination date; provided, that in the case of a distribution made
for a reason other than separation from service, death, or disability, this
provision shall be applied by substituting “five-year period” for “one-year
period.” For the

 

11.



--------------------------------------------------------------------------------

purposes of this definition, the aggregate account balances for any Plan Year
shall include the account balances and accrued benefits of all retirement plans
qualified under Section 401(a) of the Code with which this Plan is required to
be aggregated to meet the requirements of Section 401(a)(4) or 410 of the Code
(including terminated plans that would have been required to be aggregated with
this Plan) and all plans of an Employer or an Affiliate in which a Key Employee
participates; and such term may include (at the discretion of the Plan
Administrator) any other retirement plan qualified under Section 401(a) of the
Code that is maintained by an Employer or an Affiliate, provided the resulting
aggregation group satisfies the requirements of Sections 401(a) and 410 of the
Code. All calculations shall be on the basis of actuarial assumptions that are
specified by the Plan Administrator and applied on a uniform basis to all plans
in the applicable aggregation group. The account balance of any Participant
shall not be taken into account if:

(a) he is a Non-Key Employee for any Plan Year, but was a Key Employee for any
prior Plan Year, or

(b) he has not performed any service for an Employer during the one-year period
ending on the determination date.

1.44 “Trust” shall mean the Publix Super Markets, Inc. Employee Stock Ownership
Trust, as it may be amended from time to time.

1.45 “Trustee” shall mean the individual, individuals or corporation designated
as trustee under the Trust.

1.46 “Trust Fund” shall mean the trust fund established under the Trust from
which the amounts of benefits provided for by the Plan are to be paid or are to
be funded.

1.47 “Valuation Date” shall mean each December 31 and such other date(s) as may
be selected by the Administrator for such purpose.

1.48 “Valuation Period” shall mean the period beginning with the first day after
a Valuation Date and ending with the next Valuation Date.

1.49 “Vested Interest” shall mean, as of any date, the amount equal to a fixed,
non-forfeitable percentage of a Participant’s Account balance or contribution as
determined pursuant to section 8.3(b).

1.50 (a) “Year of Service” shall mean each of the consecutive 12-month periods
beginning with the Employee’s Anniversary Date if during such consecutive
12-month period, the Employee completes 1,000 Hours of Service for an Employer
or an Affiliate thereof.

(b) For purposes of Article V and section 7.4, a Year of Service is not
completed until the end of each consecutive 12-month period without regard to
when during the period that 1,000 Hours of Service are completed. For purposes
of Article V, an Employee’s Years of Service shall not include any Year of
Service prior to a One Year Break in Service until the Employee completes a Year
of Service after the One Year Break in Service.

 

12.



--------------------------------------------------------------------------------

(c) For purposes of Article VIII and section 14.1(e), an Employee’s Years of
Service shall not include any Year of Service prior to a One Year Break in
Service, but only prior to such time as the Participant has completed a Year of
Service after such One Year Break in Service.

(d) For all purposes of this Plan, an Employee’s Years of Service shall include
the following:

(1) for persons employed in stores acquired by the Company from Kroger Company
on or after November 7, 1988, and before September 1, 1992, service with such
predecessor employer if such person was employed by such predecessor employer
immediately before the acquisition;

(2) for persons employed by the Par 3 Golf Center, Lakeland, Florida acquired by
the Company on September 9, 1988, service with such predecessor employer if such
person was employed by such predecessor employer immediately before the
acquisition;

(3) for persons employed by Wolfson Pharmacy acquired by the Company on July 31,
1988, service with such predecessor employer if such person was employed by such
predecessor employer immediately before the acquisition; and

(4) for persons employed by Care Systems Corporation acquired by the Company on
December 27, 1996, service with such predecessor employer if such person became
an Employee of the Company on December 28, 1996.

 

13.



--------------------------------------------------------------------------------

ARTICLE II

Amendment and Restatement and Name of the Plan

The Company’s employee stock ownership plan is hereby amended and restated in
accordance with the terms hereof and shall continue to be known as the “PUBLIX
SUPER MARKETS, INC. EMPLOYEE STOCK OWNERSHIP PLAN.”

ARTICLE III

Purpose of the Plan and the Trust

3.1 Exclusive Benefit. This Plan is created for the sole purpose of providing
benefits to the Participants and enabling them to share in the growth of their
Employer, and is designed to invest primarily in Employer Securities. Except as
otherwise permitted by law, in no event shall any part of the principal or
income of the Trust be paid to or reinvested in any Employer or be used for or
diverted to any purpose whatsoever other than for the exclusive benefit of the
Participants and their beneficiaries.

3.2 Mistake of Fact. Notwithstanding the provisions of section 3.1, any
contribution made by an Employer to this Plan by a mistake of fact may be
returned to the Employer within one year after the payment of the contribution;
and any contribution made by an Employer that is conditioned upon the
deductibility of the contribution under Section 404 of the Code (each
contribution shall be presumed to be so conditioned unless the Employer
specifies otherwise) may be returned to the Employer if the deduction is
disallowed and the contribution is returned (to the extent disallowed) within
one year after the disallowance of the deduction.

3.3 Participant’s Rights. The establishment of this Plan shall not be considered
as giving any Employee, or any other person, any legal or equitable right
against any Employer, any Affiliate, the Plan Administrator, the Trustee or the
principal or the income of the Trust, except to the extent otherwise provided by
law. The establishment of this Plan shall not be considered as giving any
Employee, or any other person, the right to be retained in the employ of any
Employer or any Affiliate.

3.4 Qualified Plan. This Plan and the Trust are intended to qualify under the
Code as a tax-free employees’ plan and trust, and particularly as an employee
stock ownership plan within the meaning of Section 4975(e)(7) of the Code, and
the provisions of this Plan and the Trust should be interpreted accordingly.

 

14.



--------------------------------------------------------------------------------

ARTICLE IV

Plan Administrator

4.1 Administration of the Plan. The Plan Administrator shall control and manage
the operation and administration of the Plan, except with respect to the
investments to be made of the funds in the Trust and except with respect to such
other duties of the Trustee as set forth in the Trust.

4.2 Powers and Duties. The Administrator shall have complete control over the
administration of the Plan herein embodied, with all powers necessary to enable
it to carry out its duties in that respect. Not in limitation, but in
amplification of the foregoing, the Administrator shall have the power and
discretion to interpret or construe this Plan and to determine all questions
that may arise as to the status and rights of the Participants and others
hereunder. Also not in limitation, but in amplification of the foregoing, the
Administrator shall have the power and discretion to adopt and implement rules
for the purpose of helping Participants and other interested parties to comply
with the provisions of Section 16 of the Securities Exchange Act of 1934, as
amended, and any regulations issued thereunder.

4.3 Direction of Trustee. It shall be the duty of the Administrator to direct
the Trustee with regard to the distribution of the benefits to the Participants
and others hereunder.

4.4 Summary Plan Description. The Plan Administrator shall prepare or cause to
be prepared a Summary Plan Description (if required by law) and such periodic
and annual reports as are required by law.

4.5 Disclosure. From time to time, the Administrator shall furnish to each
Participant a statement containing the value of his interest in the Trust Fund
and such other information as may be required by law.

4.6 Conflict in Terms. The Administrator shall notify each Employee, in writing,
as to the existence of the Plan and Trust and the basic provisions thereof. In
the event of any conflict between the terms of this Plan and Trust as set forth
in this Plan and in the Trust and as set forth in any explanatory booklet or
other description, this Plan and the Trust shall control.

4.7 Nondiscrimination. The Administrator shall not take any action or direct the
Trustee to take any action whatsoever that would result in unfairly benefiting
one Participant or group of Participants at the expense of another or in
improperly discriminating between Participants similarly situated or in the
application of different rules to substantially similar sets of facts.

4.8 Records. The Plan Administrator shall keep a complete record of all its
proceedings as the administrator of the Plan and all data necessary for the
administration of the Plan. All of the foregoing records and data shall be
located at the principal office of the Administrator.

 

15.



--------------------------------------------------------------------------------

4.9 Final Authority. Except to the extent otherwise required by law, the
decision of the Plan Administrator in matters within its jurisdiction shall be
final, binding and conclusive upon each Employer and each Employee, Participant
and beneficiary and every other interested or concerned person or party.

4.10 Claims.

(a) For claims unrelated to disability:

(1) Claims for benefits under the Plan may be made by a Participant, alternate
payee or a deceased beneficiary of a Participant on forms supplied by the Plan
Administrator. Written or electronic notice of the disposition of a claim shall
be furnished to the claimant by the Administrator within ninety (90) days after
the application is filed with the Administrator, unless special circumstances,
which are made known to the claimant, require an extension of time for
processing, in which event action shall be taken as soon as possible, but not
later than one hundred eighty (180) days after the application is filed with the
Administrator; and, in the event that no action has been taken within such
ninety (90) or one hundred eighty (180) day period, the claimant shall be
permitted to proceed to the review stage under subsection (2). In the event that
the claim is denied, the denial shall be written in a manner calculated to be
understood by the claimant and shall include the specific reasons for the
denial, specific references to pertinent provisions of the Plan on which the
denial is based, a description of the material information, if any, necessary
for the claimant to perfect the claim, an explanation of why such material
information is necessary, a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA and an explanation of the claim review
procedure.

(2) If a claim is denied, a claimant or his duly authorized representative shall
have sixty (60) days after the receipt of such denial to petition the Plan
Administrator in writing for a full and fair review of the denial, during which
time the claimant or his duly authorized representative shall have the right to
review, upon request and free of charge, pertinent documents, records or other
information relevant to the claim and to submit issues, documents and comments
in writing. The Plan Administrator shall promptly review the claim and shall
make a decision not later than sixty (60) days after receipt of the request for
review, unless special circumstances, such as when the Administrator determines
in its sole discretion that it is appropriate to hold a hearing, require an
extension of time for processing, in which event a decision shall be rendered as
soon as possible, but not later than one hundred twenty (120) days after the
receipt of the request for review. If such an extension is required because of
special circumstances, written or electronic notice of the extension shall be
furnished to the claimant prior to the commencement of the extension. The
decision of the review shall be written in a manner calculated to be understood
by the claimant and shall include the specific reasons for the denial, specific
references to pertinent provisions of the Plan on which the denial is based, a
statement

 

16.



--------------------------------------------------------------------------------

regarding the claimant’s right to review, upon request and free of charge, all
documents, records or other information relevant to the claim and decision and a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.

(b) For claims related to total and permanent disability under section 8.2, the
following procedures shall apply:

(1) Claims for disability benefits under the Plan may be made by a Participant
on forms supplied by the Plan Administrator. Written or electronic notice of the
disposition of a claim shall be furnished to the claimant by the Administrator
within forty-five (45) days after the application is filed with the
Administrator, unless the Administrator determines that an extension of time is
necessary to process the claim, in which event the Administrator will provide
the claimant with written or electronic notice of any extension, including the
reasons for the extension and the date by which a decision by the Plan
Administrator is expected to be made. The initial forty-five (45) day period may
be extended twice by thirty (30) days for matters beyond the control of the
Administrator, including cases where a claim is incomplete. Any notice of
extension must explain to the claimant the standards on which entitlement to a
disability benefit is based, the unresolved issues that prevent a decision on
the claim, and, where a claim is incomplete, the additional information needed
to resolve those issues. Any extension notice must provide that the claimant has
forty-five (45) days from receipt of the notice in which to provide the
specified information. Where the time period for the notice of denial of a claim
is extended because additional information is needed, the period during which
the Administrator must render a decision shall stop running from the time the
notice of extension is sent until the date of the claimant’s response to the
request for additional information. In the event that the claim is wholly or
partly denied, the Plan Administrator shall notify the claimant in written or
electronic form, and the notice of the denial shall include the specific reasons
for the denial, the specific Plan provisions on which the denial is based, a
description of any additional material or information necessary for the claim to
be granted, an explanation of why such material or information is necessary, a
description of the Plan’s claim review procedures, the time limits under those
procedures, and a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA, and, if applicable, a copy of any internal rule,
guideline, protocol, or similar criterion that was relied upon in making the
adverse determination on the claim, or a statement that an internal rule,
guideline, protocol, or similar criterion was relied upon in making the adverse
determination and will be provided to the claimant free of charge upon request.

(2) If a claim for disability benefits is wholly or partly denied, a claimant or
his authorized representative shall have one hundred eighty (180) days after the
receipt of such denial to file a request with the Plan Administrator for a
review of the denial. Review of a denied claim for disability benefits shall be

 

17.



--------------------------------------------------------------------------------

conducted by an appropriate named fiduciary who is neither the party who made
the initial adverse determination, nor the subordinate of such party, and no
deference will be given to the initial denial. If the initial denial was based
in whole or in part on medical judgment, the named fiduciary reviewing the
denied claim shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment and who was not consulted in connection with the initial denial or
subordinate to that health care professional. The identity of any medical or
vocational experts who provided advice to the Plan in connection with the
initial denial shall be provided to the claimant without regard to whether such
advice was relied upon. The review of the claim denial shall take into account
all comments, documents, records, and other information submitted by the
claimant, whether or not such information was submitted or considered in
connection with the initial determination on the claim. The Administrator shall
notify the claimant in writing or in electronic form of the determination of the
denied claim on review (regardless of whether adverse) within forty-five
(45) days after receipt of the request for review, unless the named fiduciary
responsible for review of the claim determines that a hearing is needed or if
other special circumstances require an extension. If such an extension is
required, written notice of the extension, including the reasons for the
extension and the date by which a decision by the named fiduciary responsible
for reviewing the claim is expected to be made shall be furnished to the
claimant prior to the end of the initial forty-five (45) day period. The
extension shall not exceed an additional forty-five (45) days. During the review
period, the claimant may submit written comments, documents, records and other
information related to the claim, and upon request, will be provided, free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim. In the event of an adverse determination of
the denied claim on review, the claimant shall be given a written or electronic
notice of that determination, which shall include the specific reasons for the
denial of the claim, references to the specific Plan provisions on which the
determination is based, a statement that the claimant is entitled to receive,
upon request and free of charge, access to, and copies of, all documents,
records and other information relevant to the claim, a description of any
voluntary appeal procedures offered under the Plan, the claimant’s right to
obtain information about such procedures, a statement regarding the claimant’s
right to bring a civil action under Section 502(a) of ERISA, if applicable, a
copy of any internal rule, guideline, protocol, or similar criterion that was
relied upon in making the adverse determination on the claim, or a statement
that an internal rule, guideline, protocol or similar criterion was relied upon
in making the adverse determination and will be provided to the claimant free of
charge upon request, if the adverse determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment used for the determination or
a statement that such explanation will be provided free of charge upon request,
and the following statement: “You and your plan may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

 

18.



--------------------------------------------------------------------------------

(c) If a claimant fails to file a claim or request a review in the manner and in
accordance with the time limitation specified in this section 4.10, such claim
or request for review shall be waived and the claimant shall thereafter be
barred from asserting such claim.

(d) The determination of the Plan Administrator, or named fiduciary, under this
section 4.10 of any factual matter relating to a claimant or claim, including,
without limitation, a Participant’s Compensation and Years of Service, shall be
conclusive and binding on all parties to the claim. In making a determination on
a claim, the Administrator or named fiduciary shall be entitled to rely upon all
valuations, certificates, reports or other information furnished by any
accountants or administrators for the Plan, the Trustee or any investment
manager(s) and upon the opinions of legal counsel, to the extent such reliance
is consistent with ERISA.

4.11 Appointment of Advisors. The Administrator may appoint such accountants,
counsel (who may be counsel for an Employer), specialists and other persons that
it deems necessary and desirable in connection with the administration of this
Plan. The Administrator, by action of its Board of Directors, shall designate
one or more of its employees to perform the duties required of the Administrator
hereunder.

ARTICLE V

Eligibility and Participation

5.1 Current Participants. Any Employee who was a Participant in this Plan
immediately prior to the Effective Date shall remain as a Participant in the
Plan.

5.2 Eligibility and Participation.

(a) Any Employee of an Employer shall be eligible to become a Participant in the
Plan upon completing one Year of Service. Any such eligible Employee shall enter
the Plan as a Participant, if he is still an Employee of an Employer, on his
Eligibility Date.

(b) A person who has satisfied the eligibility requirements of this Article V
while employed by an Affiliate and who becomes an Employee of an Employer shall
enter the Plan as a Participant on the date of his employment with such
Employer.

5.3 Former Employees. A Participant who ceases to be an Employee and who
subsequently reenters the employ of an Employer prior to a One Year Break in
Service shall be eligible again to participate on the date of his reemployment.
A Participant who ceases to be an

 

19.



--------------------------------------------------------------------------------

Employee and who subsequently reenters the employ of an Employer after a One
Year Break in Service shall be required to complete one Year of Service before
becoming eligible again to participate in the Plan, but upon completion of such
Year of Service the Participant shall be treated as participating from the date
of his reemployment.

ARTICLE VI

Contributions to the Trust

6.1 Employer Contribution. Each Employer may make a contribution to the Trust
for each Plan Year. The amount, if any, contributed by an Employer shall be
determined by its Board of Directors.

6.2 Form and Timing of Contributions. Payments on account of the contributions
due from an Employer for any Plan Year shall be made in cash and/or Employer
Securities. Such payments may be made by a contributing Employer at any time,
but payment of the contribution for any Plan Year shall be completed on or
before the time prescribed by law, including extensions thereof, for filing such
Employer’s federal income tax return for its taxable year with which or within
which such Plan Year ends.

6.3 Participant Contributions Not Permitted. The Plan Administrator shall not
accept any Participant contributions.

6.4 No Duty to Inquire. The Trustee shall have no right or duty to inquire into
the amount of any contribution made by an Employer or the method used in
determining the amount of any such contribution, or to collect the same, but the
Trustee shall be accountable only for funds actually received by it.

6.5 Omission of Eligible Employee. If, in any Plan Year, any Employee who should
be included as a Participant in the Plan is erroneously omitted and discovery of
such omission is not made until after a contribution by his Employer for the
Plan Year has been made, the Employer shall make a subsequent contribution with
respect to the omitted Employee based on the same factors used in the allocation
to other Participants for such Plan Year. Such contribution shall be made
regardless of whether or not it is deductible in whole or in part in any taxable
year under applicable provisions of the Code.

6.6 Inclusion of Ineligible Employee. If, in any Plan Year, any Employee who
should not have been included as a Participant in the Plan is erroneously
included and discovery of such incorrect inclusion is not made until after a
contribution for the Plan Year has been made, the Employer shall not be entitled
to recover the contribution made with respect to the ineligible person
regardless of whether or not a deduction is allowable with respect to such
contribution. In such event, the amount contributed with respect to the
ineligible person shall constitute a Forfeiture for the Plan Year in which the
discovery is made.

 

20.



--------------------------------------------------------------------------------

ARTICLE VII

Participants’ Accounts and Allocation of Contributions

7.1 Common Fund. Except as otherwise provided in this Plan or the Trust, the
assets of the Trust (or, to the extent provided in Article XII, the assets of
the Investment Fund) shall constitute a common fund in which each Participant
(or each Participant whose Account has been invested in such Fund) shall have an
undivided interest.

7.2 Establishment of Accounts. The Plan Administrator shall establish and
maintain with respect to each Participant two accounts, designated as a Company
Stock Account and an Other Investments Account, that shall reflect the
Participant’s interest in the Trust Fund. The Administrator shall also establish
and maintain separate Forfeiture Suspense Accounts to which shall be credited
the Forfeitable Interest of each Participant who has incurred a One Year Break
in Service.

7.3 Interest of Participant. The interest of a Participant in the Trust Fund
shall be the combined balances remaining from time to time in his Company Stock
Account and his Other Investments Account after making the adjustments required
in section 7.4.

7.4 Adjustments to Accounts. Subject to the provisions of section 7.7, the
Company Stock Account and the Other Investments Account of a Participant shall
be adjusted from time to time as follows:

(a) As of each Valuation Date, a Participant’s Company Stock Account shall be
credited with any stock dividends for the Valuation Period ending with such
current Valuation Date that are received on Employer Securities allocated to his
Company Stock Account.

(b) As of each Valuation Date, the Administrator shall credit any stock
dividends for the Valuation Period ending with such date that are received on
Employer Securities allocated to suspense accounts maintained as of such date to
such suspense accounts.

(c) As of each Valuation Date, the Other Investments Account of each Participant
credited with a portion of the Investment Fund shall be credited or charged, as
the case may be, with a share of the earnings of the Trust Fund attributable to
the Investment Fund for the Valuation Period ending with such current Valuation
Date.

(1) The earnings attributable to the Investment Fund (excluding earnings
attributable to the Forfeiture Suspense Accounts and Section 415 Suspense
Accounts) and the share of such earnings attributable to a Participant’s Other
Investments Account shall be determined as follows:

(A) The earnings attributable to the Investment Fund for any Valuation Period
shall consist of

 

21.



--------------------------------------------------------------------------------

(i) the aggregate of the unrealized appreciation or depreciation accruing to the
portion of the Trust Fund attributable to the Investment Fund during such
period; and

(ii) that portion of the income earned or the loss sustained by the portion of
the Trust Fund attributable to the Investment Fund during such period (whether
from investments or from the sale or exchange of assets).

(B) Earnings attributable to the Investment Fund for any Valuation Period shall
be allocated to each Participant who has an Other Investments Account (excluding
Forfeiture Suspense Accounts) as of the preceding Valuation Date. The Other
Investments Account of each eligible Participant (or, in the case of a
Participant who has died, each eligible beneficiary) shall be credited with an
amount that shall bear the same ratio to the earnings attributable to the
Investment Fund as the average monthly balance in such Participant’s Other
Investments Account during the Valuation Period ending with the current
Valuation Date bears to the sum of the average monthly balances in the Other
Investments Accounts during the Valuation Period ending with the current
Valuation Date of all Participants who are entitled to share in such earnings.
For purposes of this section 7.4(c)(1)(B), each Participant’s average monthly
balance in his Other Investments Account shall be equal to the portion of the
Investment Fund credited to his Other Investments Account at the commencement of
each calendar month. For purposes of the preceding sentence, any distribution or
transfer of assets (including any payments made with the assets of such Account
for the purchase of Employer Securities) from the Investment Fund during a
Valuation Period which is otherwise charged against a Participant’s Other
Investments Account as of the Valuation Date at the close of such Valuation
Period shall be recognized as of the actual date of distribution or transfer.
Notwithstanding the foregoing, in the Plan Year in which a Participant receives
a distribution of one hundred percent (100%) of his Account, such Participant’s
Other Investments Account shall not be credited with any earnings or losses for
any portion of such Plan Year.

(2) The Administrator shall allocate any earnings (other than stock dividends
described in section 7.4(b)) attributable to Forfeiture Suspense Accounts and
Section 415 Suspense Accounts maintained as of the Valuation Date at the close
of the Valuation Period to the Accounts of Participants as described in section
7.4(f).

 

22.



--------------------------------------------------------------------------------

(3) The earnings attributable to Participants’ Other Investments Accounts shall
not include any appreciation, depreciation, dividends, other income or loss
attributable to the Plan’s investment in Employer Securities.

(d) As of each Valuation Date, the Company Stock Account of a Participant shall
be credited with his allocable share of

(1) Employer Securities attributable to contributions by his Employer;

(2) Forfeitures of Employer Securities; and

(3) Employer Securities purchased, directly or indirectly, with the assets of
the Participant’s Other Investments Account.

The Company Stock Account of a Participant shall be debited for any payments
made with Employer Securities from such Account for the purchase, directly or
indirectly, of assets other than Employer Securities.

(e) As of each Valuation Date, the Other Investments Account of a Participant
shall be credited with his allocable share of

(1) Contributions by his Employer in a form other than Employer Securities
(except for Employer contributions used to promptly purchase Employer
Securities); and

(2) Forfeitures of assets other than Employer Securities.

The Other Investments Account of a Participant shall be debited for any payments
made with the assets of such Account for the purchase, directly or indirectly,
of Employer Securities, and such Account shall be credited for any cash
dividends paid on Employer Securities in the Participant’s Company Stock Account
to the extent that such cash dividends are not distributed to Participants
pursuant to sections 7.5 or 9.2.

(f) For purposes of sections 7.4(c)(2), 7.4(d) and 7.4(e), Employer
contributions, Forfeitures, and earnings attributable to Forfeiture Suspense
Accounts and Section 415 Suspense Accounts described in section 7.4(c)(2) (for
purposes of this section 7.4(f), such earnings shall be referred to as
“additional contributions”), if any, with respect to the Plan Year shall be
allocated, as of the Valuation Date, among Participants’ Company Stock Accounts
and the Other Investments Accounts, as the case may be. A Participant’s share of
the amount of the Employer contribution, Forfeitures, and additional
contributions for the Plan Year shall be the amount that shall bear the same
ratio to the total of such amounts as the Participant’s Compensation for such
Plan Year bears to the aggregate Compensation for the Plan Year of all
Participants for that period who are entitled to share in the Employer
contribution, Forfeitures, and additional contributions for such Plan Year;
provided that a Participant shall not be entitled to share in the Employer
contribution, Forfeitures, and additional contributions unless:

(1) such Participant has been credited with a Year of Service as of the date
preceding his Anniversary Date occurring during the Plan Year and the
Participant is employed by his Employer on the last day of the Plan Year, or

 

23.



--------------------------------------------------------------------------------

(2) such Participant has terminated his employment during the Plan Year
(regardless of whether such termination is the result of retirement, death,
disability or severance of employment) and the Participant has a Vested Interest
in the balance of his Account as of his date of termination.

For purposes of determining each Participant’s share of the Employer
contribution, Forfeitures and additional contributions for the Plan Year ending
September 30, 1990, the Administrator shall allocate such amounts to each
eligible Participant on the basis of such Participant’s Compensation
attributable to the 1989 calendar year, if such Compensation exceeds the
Compensation attributable to the Plan Year ending September 30, 1990.

Notwithstanding the preceding provisions of this section 7.4(f), for each Plan
Year in which this Plan is a Top Heavy Plan, a Participant who is employed by an
Employer on the last day of such Plan Year, who is a Non-Key Employee, who earns
Compensation from an Employer for such Plan Year shall be entitled to share in
the Employer contribution, Forfeitures, and additional contributions to the
extent such allocation does not exceed at least three percent (3%) of his
Section 415 Compensation regardless of whether such Plan Year constitutes a Year
of Service for such Participant. However, if the Employer contributions,
Forfeitures, and additional contributions allocated to each Key Employee’s
Account hereunder (as well as his Employer contribution accounts under any other
defined contribution plan maintained by such Employer or an Affiliate, including
any elective contributions to any plan subject to Code Section 401(k)) is less
than three percent (3%) of each Key Employee’s Section 415 Compensation, the sum
of Employer contributions, Forfeitures, and additional contributions allocated,
as a percentage of his Section 415 Compensation, to a Participant who is a
Non-Key Employee pursuant to the immediately preceding sentence shall be equal
to the largest percentage allocated to the accounts of any Key Employee. For
purposes of satisfying the three percent (3%) minimum contribution required
under this section 7.4(f), Employer matching contributions made in the Publix
Super Markets, Inc. 401(k) SMART Plan shall be taken into account for purposes
of calculating the minimum required contribution under the Plan. Notwithstanding
the foregoing sentence, Employer matching contributions that are used to satisfy
the minimum contribution requirement hereunder shall be treated as matching
contributions for purposes of the actual contribution percentage test under the
Publix Super Markets, Inc. 401(k) SMART Plan.

(g) As of each Valuation Date (unless otherwise provided hereinabove), each
Participant’s Company Stock Account and Other Investments Account shall be
charged with the amount of any distribution made to the Participant or his
beneficiary from such Accounts pursuant to Article IX during the Valuation
Period ending with such Valuation Date.

(h) In the event that a Participant elects to receive a diversification
distribution from his Company Stock Account pursuant to Article X, the
Participant’s Company Stock Account shall be charged with the amount of the
Employer Securities that are distributed during the Valuation Period ending with
the current Valuation Date.

 

24.



--------------------------------------------------------------------------------

(i) (1) If a Participant incurs a One Year Break in Service, then the
Forfeitable Interests of the Participant in his Accounts, determined as of the
Valuation Date immediately preceding the date of his One Year Break in Service,
shall be placed in Forfeiture Suspense Accounts at the end of the Plan Year
coincident with or immediately following the date such One Year Break in Service
occurs. If such Participant incurs five (5) consecutive One Year Breaks in
Service, then upon the occurrence of such five (5) consecutive One Year Breaks
in Service, the Forfeitable Interests of the Participant allocated to his
Forfeiture Suspense Accounts shall be deemed to be forfeited and such
Forfeitures shall be allocated, pursuant to the provisions of sections 7.4(d)
and 7.4(e), at the end of the Plan Year coincident with or immediately following
the date such fifth (5th) consecutive One Year Break in Service occurs.

     (2) If a Participant whose Forfeitable Interests were placed in Forfeiture
Suspense Accounts under section 7.4(i)(1) does not incur five (5) consecutive
One Year Breaks in Service, then the Forfeitable Interests of the Participant
held in Forfeiture Suspense Accounts pursuant to the provisions of section
7.4(i)(1) shall be reallocated to the Accounts of the Participant as of:

(A) (for any Participant whose One Year Break in Service occurred as a result of
his failure to accrue more than 500 Hours of Service while continuing his
employment) the Valuation Date coincident with or next following the last day of
the twelve consecutive month period beginning with the Participant’s Anniversary
Date during which he again accrues more than 500 Hours of Service; or

(B) (for any Participant whose One Year Break in Service occurred as a result of
his severance of employment) the first day of the Plan Year in which he
completes a Year of Service after a One Year Break in Service.

     (3) If a Participant is less than one hundred percent (100%) vested in his
Accounts and his Forfeitable Interests have been placed in Forfeiture Suspense
Accounts pursuant to section 7.4(i)(1) as a result of his One Year Break in
Service, then, if the Participant continues his employment, or resumes
employment with an Employer or an Affiliate before the occurrence of five
(5) consecutive One Year Breaks in Service, until such time as there is a fifth
(5th) consecutive One Year Break in Service resulting in Forfeitures as
described in section 7.4(i)(1) or until the reallocation of Forfeiture Suspense
Accounts to a Participant’s Accounts as described in section 7.4(i)(2), the
amount equal to a Participant’s Vested Interest in his Accounts (including the
Forfeiture Suspense Accounts established on his behalf pursuant to section
7.4(i)(1)) at any time shall be equal to an amount (“X”) determined by the
formula X = P(AB + D) - D,

 

25.



--------------------------------------------------------------------------------

where “P” is the vested percentage of the Participant at such time, “AB” is the
balance in the Participant’s Accounts (including any Forfeiture Suspense
Accounts established on his behalf pursuant to section 7.4(i)(1)) at such time
and “D” is the amount distributed as a severance of employment benefit. If the
amount equal to the Participant’s Vested Interest, determined under the
preceding sentence, exceeds the amount credited to his Accounts (without regard
to the amount credited to his Forfeiture Suspense Accounts), the portion of the
Participant’s Forfeiture Suspense Accounts equal to such excess amount shall be
reallocated to the Accounts of the Participant as of the date such excess amount
arises.

     (4) A Participant whose Forfeitable Interests are placed in a Forfeiture
Suspense Account is not entitled to earnings on such Forfeitable Interests and
is not entitled to any cash dividends on any Employer Securities held in the
Forfeiture Suspense Account.

(j) The Plan Administrator may adopt such additional accounting procedures as
are necessary to accurately reflect each Participant’s interest in the Trust
Fund. All such procedures shall be applied in a consistent nondiscriminatory
manner.

7.5 Payment of Dividends. Cash dividends paid with respect to units of Employer
Securities that are credited to Participants’ Company Stock Accounts may be
distributed to Participants or allocated to Participants’ Other Investments
Accounts in accordance with the terms of section 9.2 and the Trust.

 

26.



--------------------------------------------------------------------------------

7.6 Valuation.

(a) Except as otherwise required in the Trust, for purposes of all computations
required by this Article VII, the accrual method of accounting shall be used,
and the Trust Fund, each separate portion of the Trust Fund and the assets
thereof shall be valued at their fair market value as of each Valuation Date.

(b) Employer Securities shall be accounted for as provided in Treasury
Regulation Section 1.402(a)-1(b)(2)(ii), as amended, or any successor regulation
or statute.

7.7 Limitation on Allocation of Contributions.

(a) Notwithstanding anything contained in this Plan to the contrary, the
aggregate Annual Additions to a Participant’s Accounts under this Plan and under
any other defined contribution plans maintained by an Employer or an Affiliate
for any Limitation Year shall not exceed the lesser of (1) $40,000 (as adjusted
from time to time under applicable law) or (2) one hundred percent (100%) of the
Participant’s Section 415 Compensation for such Limitation Year.

(b) In the event that the Annual Additions, under the normal administration of
the Plan, would otherwise exceed the limits set forth above for any Participant,
or in the event that any Participant participates in more than one defined
contribution plan maintained by any Employer or any Affiliate and the aggregate
Annual Additions to such plans, under the normal administration of such plans,
would otherwise exceed the limits provided by law, then the Plan Administrator
shall take such actions, applied in a uniform and nondiscriminatory manner, as
will keep the Annual Additions for such Participant from exceeding the
applicable limits provided by law. Excess Annual Additions shall be disposed of
as provided in section 7.7(c). Adjustments shall be made to the Publix Super
Markets, Inc. 401(k) SMART Plan, if necessary to comply with such limits, before
any adjustments may be made to this Plan. Adjustments shall then be made to this
Plan, if necessary to comply with such limits, before any adjustments may be
made to any other plan maintained by any Employer or any Affiliate.

(c) For Limitation Years beginning before January 1, 2008, if as a result of the
allocation of Forfeitures, a reasonable error in estimating a Participant’s
Section 415 Compensation, a reasonable error in determining the amount of
elective deferrals that may be made to the Publix Super Markets, Inc. 401(k)
SMART Plan, or other circumstances permitted under Section 415 of the Code, the
Annual Additions attributable to Employer contributions for a particular
Participant (including savings and matching contributions to the Publix Super
Markets, Inc. 401(k) SMART Plan) would cause the limitations set forth in this
section 7.7 to be exceeded, the excess amount shall be held unallocated in the
Section 415 Suspense Account for the Plan Year and reallocated among the
Participants as of the end of the next Plan Year to all of the Participants in
the Plan in the same manner as an Employer contribution under the terms of
sections 7.4(d) and 7.4(e) before any further Employer contributions are
allocated to

 

27.



--------------------------------------------------------------------------------

the Accounts of the Participants, and such allocations shall be treated as
Annual Additions to the Accounts of the Participants. In the event that the
limits on Annual Additions for any Participant would be exceeded before all of
the amounts in the Section 415 Suspense Account are allocated among the
Participants, then such excess amounts shall be retained in the Section 415
Suspense Account to be reallocated as of the end of the next Plan Year and any
succeeding Plan Years until all amounts in the Section 415 Suspense Account are
exhausted. The Section 415 Suspense Account shall not be credited or charged
with a share of the earnings for each Valuation Period during which it is in
existence. For Limitation Years beginning on or after January 1, 2008, Annual
Additions that would cause the limitations set forth in this section 7.7 to be
exceeded shall be corrected as permitted under the Employee Plans Compliance
Resolution System maintained by the Internal Revenue Service.

ARTICLE VIII

Benefits Under the Plan

8.1 Retirement Benefit.

(a) A Participant shall be entitled to retire from the employ of his Employer,
regardless of whether the Participant has incurred a One Year Break in Service
on such date, upon such Participant’s Normal Retirement Date. Except as
otherwise provided in section 9.1(b)(2), until a Participant actually retires
from the employ of his Employer, no retirement benefits shall be payable to him,
and he shall continue to be treated in all respects as a Participant.

(b) Upon the retirement of a Participant as provided in section 8.1(a) and
subject to adjustment as provided in section 9.4, such Participant shall be
entitled to a retirement benefit in an amount equal to one hundred percent
(100%) of the balance in his Accounts as of the Valuation Date immediately
preceding or concurring with the date of his retirement, increased by the amount
of contributions, if any, made by his Employer to, and decreased by any
distributions made to the Participant from, the Participant’s Accounts
subsequent to such Valuation Date.

8.2 Disability Benefit.

(a) In the event that a Participant’s employment with his Employer is terminated
by reason of his total and permanent disability and subject to adjustment as
provided in section 9.4, such Participant shall be entitled to a disability
benefit in an amount equal to one hundred percent (100%) of the balance in his
Accounts as of the Valuation Date immediately preceding or concurring with the
date of the termination of his employment, increased by the amount of
contributions, if any, made by his Employer to, and decreased by any
distributions made to the Participant from, the Participant’s Accounts
subsequent to such Valuation Date. Notwithstanding the foregoing provisions of
this paragraph (a), in the event that a Participant’s employment with his
Employer is

 

28.



--------------------------------------------------------------------------------

terminated by reason of his total and permanent disability, he shall not become
fully (100%) vested in his Accounts by virtue of such disability if, on the date
of such termination:

(1) the Participant had incurred a One Year Break in Service during the
computation period ending on the most recent Anniversary Date prior to such
termination, or

(2) the Participant had reentered the employ of an Employer but had not yet
become eligible to resume participation in the Plan under section 5.3 at the
time of his termination.

(b) Total and permanent disability shall mean the total incapacity of a
Participant to perform the usual duties of his employment with his Employer and
will be deemed to have occurred only when certified by a Doctor of Medicine who
is licensed to practice medicine in the State in which the Participant was
employed by his Employer and who is acceptable to the Plan Administrator, and
only if such proof is received by the Administrator within one hundred eighty
(180) days after the date of the termination of such Participant’s employment.

8.3 Severance of Employment Benefit.

(a) In the event a Participant’s employment with his Employer is terminated for
reasons other than retirement, total and permanent disability or death, and
subject to adjustment as provided in section 9.4, such Participant shall be
entitled to a severance of employment benefit in an amount equal to his Vested
Interest in the balance in his Accounts as of the Valuation Date immediately
preceding or concurring with the date of the termination of his employment,
increased by his Vested Interest in the amount of contributions, if any, made by
his Employer to, and decreased by any distributions made to the Participant
from, the Participant’s Accounts subsequent to such Valuation Date.

 

  (b) (1) (A) For a Participant who is not eligible to have his Vested Interest
determined under the three (3) year vesting schedule set forth below in
subsection (B), the Vested Interest in the Accounts of the Participant shall be
a percentage of the balance of such Accounts as of the applicable Valuation
Date, based upon such Participant’s Years of Service as of the date of the
termination of his employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

   VESTED
INTEREST

Less than 5 Years of Service

   0%

5 years or more

   100%

 

29.



--------------------------------------------------------------------------------

(B) For a Participant who (i) receives an allocation of Employer contributions,
Forfeitures and additional contributions for any Plan Year beginning after
December 31, 2006, (ii) is an Employee of an Employer on December 31, 2007, had
completed two (2) Years of Service and at least 1,000 Hours of Service during
the Plan Year ended on December 31, 2007, (iii) is an Employee of an Employer
on, and has completed at least three (3) Years of Service as of, December 31,
2007, if such Participant has not incurred a One Year Break in Service or is
eligible to resume participation in the Plan under section 5.3, (iv) terminated
from employment as an Employee of an Employer during the Plan Year ended
December 31, 2007, after completing at least two (2) Years of Service and at
least 1,000 Hours of Service in such Plan Year and terminated on a date when the
Participant either had not incurred a One Year Break in Service or was eligible
to resume participation in the Plan under section 5.3, or (v) terminated from
employment as an Employee of an Employer during the Plan Year ended December 31,
2007, after completing at least three (3) Years of Service and more than 500
Hours of Service in such Plan Year and terminated on a date when the Participant
either had not incurred a One Year Break in Service or was eligible to resume
participation in the Plan under section 5.3, the Vested Interest in the Accounts
of the Participant shall be a percentage of the balance of such Accounts as of
the applicable Valuation Date, based upon such Participant’s Years of Service as
of the date of the termination of his employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

   VESTED
INTEREST

Less than 3 Years of Service

   0%

3 years or more

   100%

(2) Notwithstanding the provisions of section 8.3(b)(1), for any Plan Year in
which this Plan is a Top Heavy Plan, a Participant’s Vested Interest in his
Accounts shall be a percentage of the balance of such Accounts as of the
applicable Valuation Date, based upon such Participant’s Years of Service as of
the date of the termination of his employment, as follows:

 

TOTAL NUMBER OF YEARS OF SERVICE

   VESTED
INTEREST

Less than 2 Years of Service

   0%

2 years, but less than 3 years

   20%

3 years, but less than 4 years

   40%

4 years, but less than 5 years

   60%

5 years, but less than 6 years

   80%

6 years or more

   100%

 

30.



--------------------------------------------------------------------------------

(3) If at any time this Plan ceases to be a Top Heavy Plan after being a Top
Heavy Plan for one or more Plan Years, the change from being a Top Heavy Plan
shall be treated as if it were an amendment to the Plan’s vesting schedule for
purposes of sections 14.1(c) and (e).

(4) Notwithstanding the foregoing, a Participant shall be one hundred percent
(100%) vested in his Accounts upon attaining his Normal Retirement Date.

(5) Notwithstanding the foregoing, a Participant who was an Employee of the
Company on December 31, 2005, and who became an employee of Publix Employees
Federal Credit Union as of January 1, 2006, shall be one hundred percent
(100%) vested in his Accounts as of January 1, 2006.

(c) Notwithstanding any other provision of this section 8.3 to the contrary, if
a Participant is reemployed by an Employer or an Affiliate before a total
distribution of his benefit occurs, the Participant shall not be entitled to any
severance of employment benefits (or, in the case of installment distributions
that have already commenced, any further severance of employment benefits) as a
result of his prior termination of employment; provided, however, that nothing
contained herein shall require or permit the Participant to return or otherwise
have restored to his Accounts any Employer Securities or other funds distributed
to him prior to his reemployment.

8.4 Death Benefit.

(a) In the event that a Participant’s employment with his Employer is terminated
by reason of his death and subject to adjustment as provided in section 9.4, his
beneficiary shall be entitled to a death benefit in an amount equal to one
hundred percent (100%) of the balance in his Accounts as of the Valuation Date
immediately preceding or concurring with the date of his death, increased by the
amount of contributions, if any, made by his Employer to, and decreased by any
distributions made to the Participant from, the Participant’s Accounts
subsequent to such Valuation Date. In the event that a Participant dies after
the termination of his employment, his beneficiary shall be entitled to a death
benefit equal to the amount provided under section 8.1, 8.2 or 8.3, as the case
may be, provided that any such death benefit shall be in lieu of the payment of
any further benefit under this Article. Notwithstanding the foregoing provisions
of this

 

31.



--------------------------------------------------------------------------------

paragraph (a), in the event that a Participant’s employment with his Employer is
terminated by reason of his death, he shall not become fully (100%) vested in
his Accounts as a result of such death if, on the date of such termination:

(1) the Participant had incurred a One Year Break in Service during the
computation period ending on the most recent Anniversary Date prior to such
termination, or

(2) the Participant had reentered the employ of an Employer but had not yet
become eligible to resume participation in the Plan under section 5.3 at the
time of his termination.

(b) Subject to the provisions of section 8.4(c), at any time and from time to
time, each Participant shall have the unrestricted right to designate a
beneficiary to receive his death benefit and to revoke any such designation.
Each designation or revocation shall be evidenced by written instrument signed
by the Participant and filed with the Plan Administrator. If the Participant
designates two or more beneficiaries, but fails to specify the portion that each
beneficiary is to receive, they shall share equally. In the event that a
Participant has designated two or more beneficiaries, and one or more (but less
than all) of such beneficiaries predecease the Participant, then, absent a
specific designation by the Participant to the contrary, the surviving
designated beneficiary or beneficiaries shall split the deceased beneficiary’s
or beneficiaries’ share on a pro-rata basis (based upon the percentages
designated by the Participant). In the event that a Participant has not
designated a beneficiary or beneficiaries, or if for any reason such designation
shall be legally ineffective, or if such beneficiary or all such beneficiaries
shall predecease the Participant, then the Participant’s surviving Eligible
Spouse, and if none, then the estate of such Participant shall be deemed to be
the beneficiary designated to receive such death benefit, or if no personal
representative is appointed for the estate of such Participant or no court order
authorizes a distribution pursuant to applicable state law, then his next of kin
under the statute of descent and distribution of the state in which the
Participant was domiciled at the time of his death shall be deemed to be the
beneficiary or beneficiaries to receive such death benefit.

(c) Notwithstanding the foregoing, if the Participant is married for not less
than one year as of the date of his death, the Participant’s surviving Eligible
Spouse shall be deemed to be his designated beneficiary and shall receive the
full amount of the death benefit attributable to the Participant unless the
Eligible Spouse consents or has consented to the Participant’s designation of
another beneficiary. Any such consent to the designation of another beneficiary
must acknowledge the effect of the consent, must be witnessed by a Plan
representative or by a notary public and shall be effective only with respect to
that Eligible Spouse. An Eligible Spouse’s consent shall be a restricted consent
(which may not be changed as to the beneficiary unless the Eligible Spouse
consents to such change in the manner described herein). Notwithstanding the
preceding provisions of this section

8.4(c), a Participant shall not be required to obtain spousal consent to his
designation of another beneficiary if the Participant is legally separated or
the Participant has been abandoned, and the Participant provides the Plan
Administrator with a court order to such effect.

 

32.



--------------------------------------------------------------------------------

ARTICLE IX

Payment of Benefits, Put Option and Right of First Refusal

9.1 Time for Distribution of Benefits.

(a) Except as otherwise provided under this Article IX, the amount of the
benefit to which a Participant is entitled under section 8.1, 8.2, 8.3, or 8.4
shall be paid to him or, in the case of a death benefit, shall be paid to the
Participant’s beneficiary or beneficiaries, beginning as soon as practicable
following the Participant’s retirement, disability, severance of employment or
death, as the case may be.

(b) Unless the Participant elects otherwise, any distribution paid to a
Participant (or, in the case of a death benefit, to his beneficiary or
beneficiaries) pursuant to section 9.1(a) shall commence not later than the
earlier of:

(1) the 60th day after the last day of the Plan Year in which the Participant’s
employment is terminated or, if later, in which occurs the Participant’s Normal
Retirement Date, subject, in either case, to the provisions of section 9.1(c);
or

(2) April 1 of the year immediately following the calendar year in which the
Participant reaches age 70 1/2 or retires, whichever is later; provided,
however, that:

(A) a Participant who attains age 70 1/2 prior to January 1, 1999, shall receive
his benefits in accordance with the minimum distribution requirements under
Section 401(a)(9) of the Code as in effect immediately prior to January 1, 1997,
unless he elects in writing to cease receiving such benefits and instead elects
to defer commencement of such benefits until his actual retirement;

(B) a Participant who attains age 70 1/2 on or after January 1, 1999, may elect
to begin receiving his benefits in accordance with the minimum distribution
requirements under Section 401(a)(9) of the Code as in effect prior to
January 1, 1997; and

(C) a Participant who is a five percent (5%) owner (as defined in Section 416 of
the Code) shall begin receiving payment of his retirement benefit no later than
April 1 after the end of the calendar year in which he attains age 70 1/2 even
if he has not actually retired from the employ of his Employer at the time, and
the elections described in section 9.1(b)(2)(A) and (B) shall not apply to such
Participant.

 

33.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no distribution shall be made of the benefit
to which a Participant is entitled under section 8.1, 8.2, or 8.3 prior to the
Participant’s 62nd birthday unless the value of his benefit does not exceed
$1,000 or unless the Participant consents to the distribution. The Plan
Administrator shall provide each Participant entitled to a distribution of more
than $1,000 with a written notice of his rights, which shall include an
explanation of the alternative dates for distribution of benefits and the
optional forms of benefit available to the Participant. The Participant may
elect to exercise such rights, no less than thirty (30) days and no more than
one hundred eighty (180) days before the first date upon which distribution of
the Participant’s Vested Interest in the Accounts may be made; provided,
however, that such distribution may commence less than thirty (30) days after
the provision of the notice if the Plan Administrator clearly informs the
Participant that the Participant has a right to a period of at least thirty
(30) days after receiving the notice to consider the decision of whether or not
to elect a distribution (and, if applicable, a particular distribution option),
and if the Participant, after receiving the notice, affirmatively elects a
distribution. In the event that a Participant does not consent to a distribution
of a benefit in excess of $1,000 to which he is entitled under section 8.1, 8.2,
or 8.3, the amount of his benefit shall commence to be paid to the Participant
not later than sixty (60) days after the last day of the Plan Year in which the
Participant reaches his 62nd birthday.

(d) Notwithstanding the other provisions of this Plan, in the event that an
alternate payee under a Qualified Domestic Relations Order, as defined in
Section 414(p) of the Code, should die before receiving the entire balance under
the Accounts established for such alternate payee, then the balance in his
Accounts as of the Valuation Date immediately preceding or concurring with the
date of his death, decreased by any distributions made to the alternate payee
from his Accounts subsequent to such Valuation Date, shall be distributed to the
beneficiary or beneficiaries of the alternate payee (as determined in accordance
with the provisions of section 8.4) as soon as practicable following the death
of the alternate payee, unless and to the extent that the Qualified Domestic
Relations Order provides otherwise.

9.2 Manner of Payment.

(a) The amount of any benefit to which a Participant (or a beneficiary of a
Participant) is entitled under Article VIII hereof shall be paid to him in the
form of a lump sum.

(b) In the event of the death of the Participant before distribution to the
Participant has been made or commenced and the death benefit exceeds $5,000,
payment of the benefit shall be made:

(1) in the case where the designated beneficiary is the Participant’s surviving
spouse, at the time the Participant would have reached age 70 1/2; and

 

34.



--------------------------------------------------------------------------------

(2) in any other case, approximately five years from the date of the
Participant’s death, but in no event later than December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.

Notwithstanding the foregoing, any beneficiary whose benefits are subject to
this paragraph (b) may make an irrevocable election to receive the death benefit
at any time before the date of distribution described above.

(c) In the event of the death of the Participant after distribution to the
Participant has commenced, payment of the remaining amount of the Participant’s
Account shall be made in a single lump sum payment as soon as administratively
practicable following the death of the Participant.

(d) A Distributee may elect, at the time and in the manner prescribed by the
Plan Administrator, to have all or any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover. In the event that a Distributee elects to have
only a portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan, the portion must not be less than $500 (as adjusted from time
to time under applicable law).

(e) Notwithstanding the foregoing, benefit payments shall satisfy the incidental
death benefit requirements and all other applicable provisions of
Section 401(a)(9)(G) of the Code, the regulations issued thereunder (including
Regulation Section 1.401(a)(9)-5(d)), and such other rules thereunder as may be
prescribed by the Commissioner.

(f) In the event that distribution to the Participant commences under section
9.1(b)(2), the minimum amount that will be distributed for each distribution
calendar year during the Participant’s lifetime is the lesser of:

(1) the quotient obtained by dividing the amount of the Participant’s Account
balance by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

(2) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s surviving spouse, the quotient obtained by
dividing the amount of the Participant’s Account balance by the number in the
Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury
Regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the distribution calendar year.

Required minimum distributions will be determined under this section 9.2(f)
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the Participant’s date of death.

 

35.



--------------------------------------------------------------------------------

(g) For purposes of section 9.2(f), the following definitions shall apply:

(1) “Designated beneficiary” shall refer to the individual who is designated as
the beneficiary under section 8.4 and is the designated beneficiary in
accordance with Section 401(a)(9) of the Code and the applicable Treasury
regulations issued with respect thereto.

(2) “Distribution calendar year” shall refer to a calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Participant’s
required beginning date. The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
required beginning date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s required beginning date
occurs, will be made on or before December 31 of that distribution calendar
year.

(3) “Participant’s Account balance” shall refer to the Account balance as of the
last Valuation Date in the calendar year immediately preceding the distribution
calendar year (the “valuation calendar year”), adjusted as follows: (i) the
Account balance is increased by the amount of any contributions made and
allocated or Forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the Valuation Date; and (ii) the Account balance
is decreased by distributions made in the valuation calendar year after the
Valuation Date. The Account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

(4) “Required beginning date” shall refer to the date specified in section
9.1(b)(2).

9.3 Form of Payment. The amount of any benefit to which a Participant is
entitled under Article VIII hereof shall be paid to him, to the extent possible,
in units of Employer Securities. Accordingly, any balance in the Participant’s
Other Investments Account shall be converted into shares of Employer Securities
at its Fair Market Value on the date of the conversion.

9.4 Periodic Adjustments. To the extent the balance of a Participant’s Accounts
has not been distributed and remains in the Plan, and notwithstanding anything
contained in the Plan to the contrary, the value of such remaining balance shall
be subject to adjustment from time to time pursuant to the provisions of Article
VII.

9.5 Distribution Elections Before January 1, 1984. To the extent permitted by
the Code and other applicable law, the provisions of Article VIII and this
Article IX shall not apply

 

36.



--------------------------------------------------------------------------------

to the distribution of any portion of the balance of a Participant’s Accounts
that is subject to a designation made by a Participant prior to January 1, 1984,
if such designation was accepted by the Administrator, and met the requirements
of applicable law on December 31, 1983.

9.6 Put Options.

(a) The provisions of this section 9.6 relate to all Employer Securities held as
assets of the Trust. Except to the extent hereinafter provided in this section
9.6, except as provided in section 9.7, or except as otherwise required by
applicable law, no such Employer Securities may be subject to a put, call or
other option, or buy-sell or similar arrangement while held by and when
distributed from the Plan.

(b) If any such Employer Securities, when distributed to or for the benefit of a
Participant, are not then listed on a national securities exchange registered
under Section 6 of the Securities Exchange Act of 1934 (the “1934 Act”) or are
not then quoted on a system sponsored by a national securities association
registered under Section 15A(b) of the 1934 Act, or, if so listed or quoted, are
then subject to a trading limitation (a restriction under any federal or state
securities law, any regulation thereunder or any permissible agreement affecting
such Employer Securities, that makes such Employer Securities not as freely
tradable as Employer Securities not subject to such restriction), then the
Participant, the Participant’s beneficiary or beneficiaries, the persons to whom
such shares are transferred by gift from the Participant, or any person to whom
such Employer Securities pass by reason of the death of the Participant or a
beneficiary of the Participant, as the case may be, shall be granted an option
to put any of the units of such Employer Securities to the Company. The put
option shall provide that, for a period of fifteen (15) months after such shares
are distributed, the Participant, the Participant’s beneficiary or
beneficiaries, the persons to whom such shares are transferred by gift from the
Participant, or any person to whom such Employer Securities pass by reason of
the death of the Participant or a beneficiary of the Participant, as the case
may be, shall have the right to have the Company purchase such units at their
Fair Market Value on the date the put option is exercised. Any such put option
shall be exercised by the holder notifying the Company in writing that the put
option is being exercised; the date of exercise shall be the date the Company
receives such written notice (which, if received prior to the date of
distribution, shall not be deemed to be received until such time as the date the
stock is distributed to the person entitled to the shares). Payment of the
purchase price shall be made by the Company, at the election of the Company,
either in cash within thirty (30) days after the date of exercise or by an
installment purchase. Any installment purchase must provide for adequate
security, a reasonable interest rate and a payment schedule providing for
cumulative payments at any time not less than the payments that would be made if
made in substantially equal annual installments beginning within thirty
(30) days and ending not more than five (5) years (which may be extended to a
date no later than the earlier of ten (10) years after the date of exercise)
after the date the put option is exercised.

(c) The following special rules shall apply to any put option granted with
respect to any such Employer Securities:

(1) At the time that any such put option is exercised, the Plan shall have an
option to assume the rights and obligations of the Company under the put option.

 

37.



--------------------------------------------------------------------------------

(2) If federal or state law will be violated by the Company honoring the put
option provided in this section 9.6, the holder of any such put option shall
have the right to put such Employer Securities to a third party that has
substantial net worth at the time the loan is made and whose net worth is
reasonably expected to remain substantial, the identity of such third party to
be selected by the Plan Administrator.

(3) If any such Employer Securities are publicly traded without restriction when
distributed, but cease to be so traded within fifteen (15) months after
distribution, the Company shall notify each holder of such Employer Securities,
in writing, on or before the tenth (10th) day after the date such Employer
Securities cease to be so traded, that for the remainder of the fifteen
(15) month period, such Employer Securities are subject to a put option. Such
notice shall also inform the holder of the terms of such put option (which terms
shall be consistent with the provisions of this section 9.6). If such notice is
given after the tenth (10th) day after the date such Employer Securities cease
to be so traded, the duration of the put option shall be extended by the number
of days between such tenth (10th) day and the date on which notice is actually
given.

(4) The period during which a put option is exercisable shall not include any
time when a distributee is unable to exercise it because the party bound by the
put option is prohibited from honoring it by applicable federal or state law.

(d) Except as otherwise permitted by law, the provisions of this section 9.6 are
not terminable for any reason, including as a result of the cessation of the
Plan as an employee stock ownership plan.

(e) Notwithstanding the foregoing, to the extent a Participant receives a
distribution under the Plan that consists of a fractional share of Employer
Securities, the recipient of such distribution shall be deemed to have exercised
the put option with respect to such fractional share at its Fair Market Value on
the date the Participant is entitled to such distribution.

9.7 Right of First Refusal. The Company or, if the Company does not exercise
such right, the Plan, shall have a right of first refusal with respect to any
Employer Securities constituting stock or another equity security or a debt
security convertible into stock or another equity security that are distributed
for the benefit of a Participant or his beneficiary or beneficiaries under this
Plan. Such right of first refusal shall be subject to the following terms and
conditions:

(a) At the time the right of first refusal may be exercised, the Employer
Securities subject thereto must not then be listed on a national securities
exchange registered under Section 6 of the Securities Exchange Act of 1934 (the
“1934 Act”) or must not then be quoted on a system sponsored by a national
securities association registered under Section 15A(b) of the 1934 Act.

 

38.



--------------------------------------------------------------------------------

(b) If at any time the person owning or otherwise having the right to sell such
Employer Securities subject to the right of first refusal (whether or not such
person received such securities from the Trust or as a result of a gift, a
pledge or otherwise) desires to sell such securities, or any portion thereof,
such person shall provide notice in writing to the Company and to the Trustee
(on behalf of the Plan), with such notice to include the name and address of the
person to whom it is proposed that the securities be sold and of the person
proposing to make the sale, the proposed purchase price therefor and the
proposed terms of payment. The Company and/or the Trustee shall have fourteen
(14) days from the giving of such notice within which to give notice in writing
to the person proposing to make the sale of the desire to exercise the right of
first refusal. If both the Company and the Trustee (on behalf of the Plan)
exercise such right of first refusal, the Company shall have the first right to
make the purchase.

(c) If the Company or the Trustee exercises the right of first refusal, the
purchase of the shares shall take place as soon thereafter as is practicable at
the offices of the purchaser. The purchase price and other terms of the purchase
shall not be less favorable to the seller than the greater of the Fair Market
Value of the securities in question or the purchase price and other terms
offered by the proposed purchaser (other than the Company or the Plan), making a
good faith offer to purchase the security.

9.8 Distribution for Minors. Notwithstanding the foregoing, no distribution
shall be made of the benefit to which a Participant or beneficiary is entitled
if the Plan Administrator has actual knowledge that such Participant or
beneficiary is legally incompetent, by age or otherwise, to receive such
benefit, until either:

(a) a legal guardian has been appointed to receive and account for such benefit
to and on behalf of the Participant or beneficiary, or

(b) another person is legally entitled to receive such benefit on behalf of the
Participant or beneficiary and payment to such person will discharge the Plan’s
obligation to the Participant or beneficiary.

Notwithstanding the foregoing, if the law of the applicable state permits
distribution to a natural guardian of the child, then the Plan Administrator is
authorized to make the distribution to a natural guardian where applicable
(e.g., Florida Statute Section 744.301). A payment made on behalf of a minor
beneficiary pursuant to the provisions of this section 9.8 shall fully discharge
the Trustee, the Employer, and the Plan from further liability on account
thereof.

9.9 Location of Participant or Beneficiary Unknown. In the event that all, or
any portion, of the distribution payable to a Participant or his beneficiary
hereunder shall, at the

 

39.



--------------------------------------------------------------------------------

expiration of two (2) years after it shall become payable, remain unpaid solely
by reason of the inability of the Administrator to ascertain the whereabouts of
such Participant or his beneficiary despite the reasonable effort of the
Administrator to locate such Participant or his beneficiary, the amount so
distributable shall be treated as a Forfeiture pursuant to the Plan. In the
event that a Participant or beneficiary are located subsequent to the
reallocation of the amount of the Forfeiture, the amount forfeited (without
earnings or other adjustment) shall be immediately restored to the Accounts of
the Participant or beneficiary, such restoration to be made from Forfeitures
and, if necessary, by contributions of his Employer. Restoration under this
section 9.9 shall constitute the first use of Forfeitures in a year, and the
Forfeitures available for allocation under section 7.4(f) shall be reduced
accordingly.

9.10 Qualified Domestic Relations Order. An alternate payee who is entitled to
benefits pursuant to a Qualified Domestic Relations Order as defined in
Section 414(p) of the Code shall be entitled to receive payment of such benefits
at the time specified in such order, whether or not the Participant has attained
his earliest retirement age (within the meaning of Section 414(p)(4)(B) of the
Code). Payment shall be made pursuant to such an order, to the extent provided
therein, as soon as practicable after the Plan Administrator has determined the
order to be a Qualified Domestic Relations Order.

ARTICLE X

Diversification Distributions

10.1 Diversification Distributions. Any Participant who has attained the age of
fifty-five (55) years and has completed ten (10) years of participation in the
Plan, shall have the right to direct the Trustee to distribute a portion of his
Company Stock Account before his retirement, death, total and permanent
disability, or severance of employment as a diversification distribution.
Employer Securities distributed pursuant to this Article X shall be subject to
the provisions of sections 9.6 and 9.7.

(a) Such a Participant may elect, within ninety (90) days after the close of the
first Plan Year in the Diversification Election Period, to receive a
distribution of shares of Employer Securities in an amount not exceeding
twenty-five percent (25%) of the portion of the balance of his Company Stock
Account attributable to Employer Securities, determined as of the last day of
such Plan Year.

(b) Within ninety (90) days after the close of the second, third, fourth and
fifth Plan Years in the Diversification Election Period, such a Participant may
elect to receive a distribution of shares of Employer Securities in an amount
equal to the difference between

(1) twenty-five percent (25%) of the portion of the balance of his Company Stock
Account attributable to Employer Securities, determined as of the last day of
such Plan Year, and

 

40.



--------------------------------------------------------------------------------

(2) the amount with respect to which a diversification distribution was
previously elected.

(c) In the final Plan Year of the Diversification Election Period, the
Participant may elect to receive a distribution of shares of Employer Securities
in an amount equal to the difference between

(1) fifty percent (50%) of the portion of the balance of his Company Stock
Account attributable to Employer Securities, determined as of the last day of
such Plan Year, and

(2) the amount with respect to which a diversification distribution was
previously elected.

10.2 Election. An eligible Participant’s diversification election shall be made
in writing on such forms as may be approved by the Plan Administrator, with the
Participant designating the percentage or number of shares to be distributed
from his Company Stock Account that is available for distribution as described
in section 10.1.

10.3 Timing of Distribution. If any Participant elects to receive a
diversification distribution in any year in the Diversification Election Period,
the Trustee shall distribute Employer Securities that are allocated to the
Company Stock Account of the Participant with a value equal to the amount to be
distributed no later than ninety (90) days after the close of the
diversification election period during which the Participant’s election is made.

10.4 Minimum Distribution. Notwithstanding any other provision of this Article
X, no diversification distribution shall be made to any Participant unless the
value of the Employer Securities allocated to the Participant’s Company Stock
Account, exceeds $500 as of the Valuation Date immediately preceding the first
day on which the Participant may elect a diversification distribution.

10.5 Prior Rule. Prior to January 1, 2000, this Article X of the Plan applied
only to Employer Securities acquired by, or contributed to, the Plan after
December 31, 1986.

 

41.



--------------------------------------------------------------------------------

ARTICLE XI

Hardship Withdrawals

11.1 Hardship Withdrawals In General. If a Participant who is an active Employee
incurs a Hardship, such Participant may apply to the Administrator for the
withdrawal of a portion of his Vested Interest in his Accounts not in excess of
the amount of such Hardship. The Administrator shall determine whether an
immediate and heavy financial need exists and the amount necessary to meet the
need or the lesser amount, if any, to be distributed to such Participant, in a
uniform and nondiscriminatory manner. If the Administrator approves a Hardship
withdrawal, it shall direct the Trustee to distribute such amount to such
Participant from his Accounts.

11.2 Immediate and Heavy Financial Need. An immediate and heavy financial need
shall be deemed to include

(a) expenses of uninsured medical care that are not elective cosmetic in nature
incurred by the Participant or his spouse or children or necessary for such
persons to obtain such uninsured medical care,

(b) once per Plan Year and once per purchase, payments (other than mortgage
payments) up to a maximum of $10,000 directly related to the costs due at
closing for the purchase of a Participant’s primary residence,

(c) payment of tuition, related educational fees and related on-campus room and
board expenses for up to the next twelve (12) months of post-secondary education
for the Participant or his spouse or children,

(d) once per Plan Year, payments necessary to prevent the eviction of the
Participant from his principal residence or the foreclosure on the mortgage of
such residence, or

(e) expenses associated with the funeral of a Participant’s spouse, child,
parent (or parent-in-law), grandparent (or grandparent-in-law), or any other
family member who resides in the Participant’s household preceding such person’s
death.

When Employees are affected by a significant natural disaster, also known as an
Act of God, the Administrator may temporarily expand the provisions of this
section 11.2 to allow Participants, who are active Employees and who are
directly affected by the natural disaster to request Hardship withdrawals from
their Vested Interests in their Accounts for the expenses to repair damages to
their primary residences located in an area designated by the President of the
United States as a federal disaster area (the “area”) and/or to their personal
vehicles that were damaged while in the area, in each case to the extent that
such damage is not covered by individual insurance policies, and for which the
Participant is not otherwise compensated or reimbursed for the expenses arising
from such damage. The definition of “significant natural disaster” shall be
determined at the discretion of the Administrator based on factors including,
but not limited to, the impact of the disaster to participating Employers’
operations and Employees and the severity of the disaster.

 

42.



--------------------------------------------------------------------------------

11.3 Availability. The Administrator shall determine whether a distribution is
necessary to satisfy an immediate and heavy financial need on the basis of all
relevant facts and circumstances. A distribution will not be treated as
necessary to satisfy an immediate and heavy financial need of a Participant to
the extent the amount of the distribution is in excess of the amount required to
relieve the financial need or to the extent such need may be satisfied from
other resources that are reasonably available to the Participant. A distribution
generally may be treated as necessary to satisfy a financial need if the
Administrator reasonably relies upon the Participant’s representation that the
need cannot be relieved

(a) through reimbursement or compensation by insurance or otherwise; or

(b) by reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need.

In determining whether a distribution is necessary to satisfy a financial need,
the Participant’s resources shall be deemed to include those assets of his
spouse that are reasonably available to the Participant.

11.4 Minimum Distributions. The minimum amount of any hardship distribution
shall be $100 (rounded up to the nearest whole number of shares of Employer
Securities being withdrawn).

11.5 Form and Timing of Distribution. Hardship withdrawals permitted pursuant to
this Article XI shall be:

(a) converted to and payable in units of Employer Securities, rounded up to the
nearest whole number of shares, to which such Participant’s requested Hardship
withdrawal converts, and no fractional shares shall be issued. Such distribution
shall be made first by converting the electing Participant’s Other Investments
Account, up to the entire amount of his Hardship request, to Employer Securities
at its Fair Market Value on the date of the conversion as provided in this
section, and then from his Company Stock Account; and

(b) distributed as soon as practicable following the processing of a
Participant’s request for distribution; provided, however, that no Hardship
withdrawals will be made during the period during which the Trustee is awaiting
a new valuation of Employer Securities from independent appraisers (generally,
but not limited to, the months of January, February, April, July and October).

 

43.



--------------------------------------------------------------------------------

ARTICLE XII

Trust Fund

12.1 Employee Stock Ownership Trust. The Trust Fund shall be held by Hoyt R.
Barnett, as Trustee, or by a successor Trustee or Trustees, for use in
accordance with the Plan under the Trust. The Trust may from time to time be
amended in the manner therein provided. Similarly, the Trustee may be changed
from time to time in the manner provided in the Trust.

12.2 Investment Fund. The Trustee may maintain an Investment Fund, which shall
consist of the common investments, other than Employer Securities, of all
Participants other than Participants or beneficiaries of deceased Participants
who have become entitled to benefits pursuant to Article VIII and have elected
to receive their distributable benefits in the form of installment payments (as
such payment option previously existed in the Plan prior to November 1, 2005).
Amounts attributable to the Investment Fund shall be invested by the Trustee in
the manner set forth in the Trust.

ARTICLE XIII

Expenses of Administration of the Plan and the Trust Fund

The Company shall bear all expenses of implementing this Plan and the Trust. For
its services, any corporate Trustee shall be entitled to receive reasonable
compensation in accordance with its rate schedule in effect from time to time
for the handling of a retirement trust. Any individual Trustee shall be entitled
to such compensation as shall be arranged between the Company and the Trustee by
separate instrument; provided, however, that no person who is already receiving
full-time pay from any Employer or any Affiliate shall receive compensation from
the Trust Fund (except for the reimbursement of expenses properly and actually
incurred). The Company may, in its sole discretion, pay all expenses of the
administration of the Trust Fund, including the Trustee’s compensation, the
compensation of any investment manager, the expense incurred by the
Administrator in discharging its duties, all income or other taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust Fund, and any interest that may be payable on money
borrowed by the Trustee for the purpose of the Trust, and any Employer may pay
such expenses as relate to Participants employed by such Employer. Any such
payment by the Company or an Employer shall not be deemed a contribution to this
Plan. Such expenses shall be paid out of the assets of the Trust Fund unless
paid or provided for by the Company or another Employer. Any and all expenses
(including, without limitation, brokerage fees, closing costs, liabilities
arising from the ownership or management of specific properties, and income and
other taxes) incurred in connection with the investments of the Investment Fund,
which are paid from the assets of the Trust Fund, shall be charged solely
against, and paid solely from, the Investment Fund. Notwithstanding anything
contained herein to the contrary, no excise tax or other liability imposed upon
the Trustee, the Plan Administrator or any other person for failure to comply
with the provisions of any federal law shall be subject to payment or
reimbursement from the assets of the Trust.

 

44.



--------------------------------------------------------------------------------

ARTICLE XIV

Amendment and Termination

14.1 Restrictions on Amendment and Termination of the Plan. It is the present
intention of the Company to maintain the Plan set forth herein indefinitely.
Nevertheless, the Company specifically reserves to itself the right at any time
and from time to time to amend or terminate this Plan in whole or in part;
provided, however, that no such amendment:

(a) shall have the effect of vesting in any Employer, directly or indirectly,
any interest, ownership or control in any of the present or subsequent funds
held subject to the terms of the Trust;

(b) shall cause or permit any property held subject to the terms of the Trust to
be diverted to purposes other than the exclusive benefit of the Participants and
their beneficiaries or for the administrative expenses of the Plan Administrator
and the Trust;

(c) shall reduce any Vested Interest of a Participant on the later of the date
the amendment is adopted or the date the amendment is effective, except as
permitted by law;

(d) shall reduce the Accounts of any Participant;

(e) shall amend any vesting schedule with respect to any Participant who has at
least three Years of Service at the end of the election period described below,
except as permitted by law, unless each such Participant shall have the right to
elect to have the vesting schedule in effect prior to such amendment apply with
respect to him, such election, if any, to be made during the period beginning
not later than the date the amendment is adopted and ending no earlier than
sixty (60) days after the latest of the date the amendment is adopted, the
amendment becomes effective, or the Participant is issued written notice of the
amendment by his Employer or the Plan Administrator; or

(f) shall increase the duties or liabilities of the Trustee without its written
consent.

14.2 Amendment of Plan. Subject to the limitations stated in section 14.1, the
Company shall have the power to amend this Plan in any manner that it deems
desirable, and, not in limitation but in amplification of the foregoing, it
shall have the right to change or modify the method of allocation of
contributions hereunder, to change any provision relating to the administration
of this Plan and to change any provision relating to the distribution or
payment, or both, of any of the assets of the Trust.

14.3 Termination of Plan. Any Employer, in its sole and absolute discretion, may
permanently discontinue making contributions under this Plan or may terminate
this Plan and the

 

45.



--------------------------------------------------------------------------------

Trust (with respect to all Employers if it is the Company, or with respect to
itself alone if it is an Employer other than the Company), completely or
partially, at any time without any liability whatsoever for such permanent
discontinuance or complete or partial termination. In any of such events, the
affected Participants, notwithstanding any other provisions of this Plan, shall
have fully Vested Interests in the amounts credited to their respective Accounts
at the time of such complete or partial termination of this Plan and the Trust
or permanent discontinuance of contributions. All such Vested Interests shall be
nonforfeitable.

14.4 Method of Discontinuance. In the event an Employer decides to permanently
discontinue making contributions, such decision shall be evidenced by an
appropriate resolution of its Board and a certified copy of such resolution
shall be delivered to the Plan Administrator and the Trustee. All of the assets
in the Trust Fund belonging to the affected Participants on the date of
discontinuance specified in such resolutions shall, aside from becoming fully
vested as provided in section 14.3, be held, administered and distributed by the
Trustee in the manner provided under this Plan. In the event of a permanent
discontinuance of contributions without such formal documentation, full vesting
of the interests of the affected Participants in the amounts credited to their
respective Accounts will occur on the last day of the Plan Year in which a
substantial contribution is made to the Trust.

14.5 Method of Termination.

(a) In the event an Employer decides to terminate this Plan and the Trust, such
decision shall be evidenced by an appropriate resolution of its Board and a
certified copy of such resolution shall be delivered to the Plan Administrator
and the Trustee. After payment of all expenses and proportional adjustments of
individual accounts to reflect such expenses and other changes in the value of
the Trust Fund as of the date of termination, each affected Participant or the
beneficiary or beneficiaries of any such Participant shall be entitled to
receive, in a lump sum, any amount then credited to his Accounts.

(b) At the election of the Participant, the Plan Administrator may transfer the
amount of any Participant’s Eligible Rollover Distribution under this section
14.5 to an Eligible Retirement Plan in accordance with the provisions of section
9.2(d) instead of distributing such amount to the Participant. Any such election
by a Participant shall be in writing and filed with the Plan Administrator.

ARTICLE XV

Miscellaneous

15.1 Merger or Consolidation. This Plan and the Trust may not be merged or
consolidated with, and the assets or liabilities of this Plan and the Trust may
not be transferred to, any other plan or trust unless each Participant would
receive a benefit immediately after the merger, consolidation or transfer, if
the plan and trust then terminated, that is equal to or greater than the benefit
the Participant would have received immediately before the merger, consolidation
or transfer if this Plan and the Trust had then terminated.

 

46.



--------------------------------------------------------------------------------

15.2 Alienation.

(a) Except as otherwise provided in this section 15.2, no Participant or
beneficiary of a Participant shall have any right to assign, transfer,
appropriate, encumber, commute, anticipate or otherwise alienate his interest in
this Plan or the Trust or any payments to be made thereunder; no benefits,
payments, rights, or interests of a Participant or beneficiary of a Participant
of any kind or nature shall be in any way subject to legal process to levy upon,
garnish, or attach the same for payment of any claim against the Participant or
beneficiary of a Participant; and no Participant or beneficiary of a Participant
shall have any right of any kind whatsoever with respect to the Trust, or any
estate or interest therein, or with respect to any other property or right,
other than the right to receive such distributions as are lawfully made out of
the Trust, as and when the same respectively are due and payable under the terms
of this Plan and the Trust.

(b) Notwithstanding the provisions of section 15.2(a), the Plan Administrator
shall direct the Trustee to make payments pursuant to a Qualified Domestic
Relations Order as defined in Section 414(p) of the Code. The Administrator
shall establish procedures consistent with Section 414(p) of the Code to
determine if any order received by the Administrator or any other fiduciary of
the Plan is a Qualified Domestic Relations Order.

(c) Notwithstanding the provisions of section 15.2(a), the Plan Administrator
shall direct the Trustee to comply with the lawful terms of a levy of the
Internal Revenue Service.

(d) Effective August 5, 1997, the provisions of section 15.2(a) shall not apply
to any offset of a Participant’s benefits provided under the Plan against an
amount that the Participant is ordered or required to pay to the Plan if:

  (1) the order or requirement to pay arises:

(A) under a judgment of conviction for a crime involving the Plan,

(B) under a civil judgment (including a consent order or decree) entered by a
court in an action brought in connection with a violation (or alleged violation)
of part 4 of subtitle B of title I of ERISA, or

(C) pursuant to a settlement agreement between the Secretary of Labor and the
Participant, or a settlement agreement between the Pension Benefit Guaranty
Corporation and the Participant, in connection with a violation (or alleged
violation) of part 4 of subtitle B of title I of ERISA by a fiduciary or any
other person; and

 

47.



--------------------------------------------------------------------------------

(2) the judgment, order, decree, or settlement agreement expressly provides for
the offset of all or part of the amount ordered or required to be paid to the
Plan against the Participant’s benefits provided under the Plan.

15.3 Governing Law. This Plan shall be administered, construed, and enforced
according to the laws of the State of Florida, except to the extent such laws
have been expressly preempted by federal law.

15.4 Action by Employer. Whenever the Company or another Employer under the
terms of this Plan is permitted or required to do or perform any act, it shall
be done and performed by or at the direction of the Board of Directors of the
Company or such other Employer (or the Executive Committee as authorized by the
Board) and shall be evidenced by proper resolution of such Board of Directors
(or the Executive Committee as authorized by the Board) certified by the
Secretary or Assistant Secretary of the Company or such other Employer.

15.5 Alternative Actions. In the event it becomes impossible for the Company,
another Employer, the Plan Administrator, or the Trustee to perform any act
required by this Plan, then the Company, such other Employer, the Administrator,
or the Trustee, as the case may be, may perform such alternative act that most
nearly carries out the intent and purpose of this Plan.

15.6 Gender. Throughout this Plan, and whenever appropriate, the masculine
gender shall be deemed to include the feminine and neuter; the singular, the
plural; and vice versa.

15.7 Veterans’ Reemployment Rights. Notwithstanding any provision of this Plan
to the contrary, effective as of December 12, 1994, contributions, benefits, and
service credit with respect to qualified military service will be provided in
accordance with Section 414(u) of the Code.

IN WITNESS WHEREOF, this Amendment and Restatement has been executed this 22nd
day of January, 2008.

 

ATTEST:

    PUBLIX SUPER MARKETS, INC.

(CORPORATE SEAL)

    By:  

/s/ Linda S. Kane

    By:  

/s/ William E. Crenshaw

  Linda S. Kane, Assistant Secretary       William E. Crenshaw, President

 

48.